 

Case 1:20-cv-04248-FB-RLM Document 4-5 Filed 09/11/20 Page 1 of 79 PagelD #: 58

Exhibit 5

 

 
 

 

 

Rey. sei. tech. Off. mnt. Epiz., 1992, 11 (3), 735 760

Practical significance of rabies antibodies
in cats and dogs

M.F.A. AUBERT *

Summary: Doubt has sometimes been cast upon the protective effect of rabies
antibodies in serum. Animals and humans suffering from fatal rabies often
produce high antibody titres, while rabies cases are also observed in vaccinated
animals. Cellular immunity is also largely involved in protection. Nevertheless,
a large number of laboratory experiments and field observations clearly
demonstrate that cats and dogs which develop antibodies after vaccination and
before challenge have a very high probability of surviving any challenge, no
matter how strong the dose and which virus strain was used,

Rabies antibody titration can, therefore, afford a strong additional guarantee
to the vaccination certificates accompanying domestic carnivores during
transportation between countries. Quarantine rules should also be adapied to
the epidemiological features in the exporting country, e.g. statistics of vaccination
failure in cats and dogs and host-virus adaptation of the rabies strains circulating
in these countries.

KEYWORDS: Antibodies Cats - Dogs - Rabies - Survival to challenge.

INTRODUCTION

Cats and dogs can introduce rabies into disease free countries if they are incubating
the disease and are transported during the pre-symptomatic phase. To prevent such
introduction, vaccination is recommended. The present article reviews publications
dealing with rabies protection afforded to cats and dogs by vaccination.

Only the parenteral route of vaccination will be considered, as the oral route is
employed only for wandering and non-restrained carnivores; extensive results for
individual cats and dogs are unavailable. Also, since oral vaccination could mobilise
immunity pathways other than those obtained parenterally, the results with one
procedure may be not transposable to the other.

Furthermore, no consideration will be given here to the results of vaccination after
exposure, which does little, if anything, to alter disease (20).

Emphasis will be given to the most common method for measuring rabies
immunisation: assays for rabies virus neutralising antibodies in serum (henceforth
referred to as ‘‘neutralising antibodies’). The practical significance and consequences
of rabies virus neutralising antibodies in cats and dogs are considered; namely, to
what extent do neutralising antibody titres confer protection against subsequent

challenge?

 

* Centre national d’études vétérinaires et alimentaires, Laboratoire d’études sur la rage et la pathologie
des animaux sauvages, B.P. 9, 54220 Malzéville, France.

 

 
 

 

 

Case 1:20-cv-04248-FB-RLM Document 4-5 Filed 09/11/20 Page 3 of 79 PagelID #: 60

736

No consideration will be given to the question of whether real protection against
challenge is provided by neutralising antibodies and/or other immunity sans. ures
of neutralising antibodies in serum are simply viewed as the easiest means of evaluating
the likelihood that a cat or dog will not contract rabies following exposure.

STUDIES IN DOGS
NEUTRALISING ANTIBODIES AFTER VACCINATION

General considerations

The kinetics obtained for neutralising antibodies after vaccination have been
thoroughly described in the literature. The curve of neutralising antibodies after
vaccination and boosters follows the pattern generally observed with other antigens:
seroconversion and rapid rise of the level of neutralising antibodies after first
vaccination, followed by a slow decrease, a new rise after booster to reach a higher
level than previously observed, then a new decrease leading to a stabilised higher level
(Fig. 1) (8, 51, 63). The decrease of neutralising antibody levels has been evaluated

    

 

 

 

 

47
3 _Low potency vaccine
G
ze °
°
oe
es 1 oN
c& a— “~ O—~ — 9
¢ 2 0 ow
=¢ 0 10 20 30 40 50 60 70 80 90
ae & .
290 4
a3 vu
go
2
eS 3]
32 _
es
>
4 L
4
0 + 4
0 10 20 30 40 50 60 70 80 90
Davs after vaccination
—O— ~nuamusculat —~ ~O- — subcutaneous

FIG. 1

Kinetics of rabies neutralising antibodies in sera of
Jaboratory dogs vaccinated with a tissue culture vaccine “
Variations accoiding to vaccination route and antigemic value
of the vaccine as measured by the NIH test
(63, 64) t
 

 

 

737

in domestic populations of owned dogs in several countries: in Canada, titres of
neutralising antibodies in the sera of dogs showed a clear division between on the
one hand, dogs vaccinated or revaccinated one year before and, on the other hand
dogs revaccinated three weeks before (33). Data from Thailand and Java show that
the neutralising antibody titre decreases very rapidly after 60 to 120 days to levels
5 to 25 fold less than the highest point reached during the kinetics (Fig. 2) (40, 65).
The higher level of neutralising antibodies obtained when owned dogs are vaccinated
several times has been described by Sasaki and colleagues (55, 56).

(gcometric mean logo)

 

Rapid fluorescent focus inlnbition test (RFFIT) [U/ml

 

 

Days after vaccination

—e— > 12 months ——-——6 12 months -~G- 36 months

FIG. 2

Kinetics of rabies neutralising antibodies in sera of owned dogs
of various ages in Thailand after one subcutaneous vaccination
with a tissue culture vaccine
The number of dogs sampled was
54 at day 0 and 31 at day 360
(65)

With regard to the production of neutralising antibodies and the relation of these
antibodies to protection against challenge, a clear distinction must be made between
live virus vaccines and inactivated virus vaccines. These two types of vaccine cannot
be directly compared. The best relation between antibody production and protection
has always been obtained with inactivated virus vaccines and it is, therefore, the latter
which will be considered in greater detail, especially as they currently represent the

only type of vaccine authorised in a great many countries.
 

 

738

High individual variability

In laboratory dogs bred and kept under the same conditions and in comparable
health, neutralising antibody titres obtained after the same form of vaccination
commonly range from zero to twenty international units (IU) or more per ml (9,

51, 53).

Influence of vaccine types and potency

The first complete study of live virus vaccines was published by Dean and
colleagues (32). This study established a correlation between antibody production
and resistance to challenge, which was confirmed by later studies (see below). As
far as inactivated virus vaccines are concerned, besides individual variation, the level
of neutralising antibodies in serum correlates positively with the antigenic value of
the vaccine as determined by the American National Institutes of Health (NIB) test.
This observation is common in the course of vaccine production and control on
laboratory dogs (Fig. 1) (47, 63). The influence of the antigenic value of the vaccine
on the level of neutralising antibodies has also been demonstrated in domestic
populations of owned dogs; in Switzerland, Engels and colleagues (35) showed that
in owned dogs, higher titres were generally obtained with inactivated vaccines than
with live (and less potent) vaccines.

However, when inactivated virus vaccines with an antigenic value (as measured
by the NIH test) equal to or greater than 1.0 IU per dose are employed, no correlation
can be shown between the level of neutralising antibodies in individual dogs and the
titre of the vaccine. This result was first demonstrated in owned dogs to in France
by Blancou and colleagues (13). In this experiment, dogs were sampled randomly
from populations living under various conditions and were vaccinated with a range
of commercially available vaccines. Chappuis and colleagues (30) and Lazarowicz
and colleagues (45) used laboratory dogs to investigate whether the administration
of vaccines from the same producer would entail a correlation between the NIH titre
of vaccines and the level of neutralising antibody response. Even under standardised
conditions, no correlation was found. The same conclusion can be drawn from the
results of Barth and colleagues (7).

In summary, a significant variation of neutralising antibody response can be shown
only under a broad range of vaccine potencies (61). When the potencies of commercial
inactivated virus vaccines are fairly high, the neutralising antibody response will be
related only to the immune responses of individual dogs.

Influence of the route of vaccination

Since Pasteur, the route of vaccination has been subcutaneous (s.c.). Fuenzalida
in 1967 demonstrated that the intramuscular (i.m.) route resulted in higher neutralising
antibody titres in sera of dogs (37). Apart from Merry (46), who found no clear
advantage for the i.m. over the s.c. route, the results obtained by Fuenzalida were
largely confirmed (22, 25, 63). However, the advantage of the i.m. route diminishes
with high potency vaccines (Fig. 1) (63) and the use of adjuvanted vaccines renders
the im. route excessively painful. Adjuvants confer a longer lasting immunity, which
can be obtained with a smaller quantity of antigen, as first demonstrated on laboratory
dogs (52), then on owned dogs (43, 68, 69). Despite the use of smaller quantities of
antigen and a reduced vaccination schedule (less frequent boosters), the neutralising
antibody levels reached after one, two or three years with adjuvanted vaccines were
 

 

 

739

equivalent to those reached with non-adjuvanted vaccines given according to the usual
schedule (two injections of vaccine the first year, with annual boosters).

The importance of the vaccination route was clearly demonstrated with intradermal
injection of vaccine in dogs (68). Unfortunately, the advantages of an enhanced
response obtained with a minute dose of vaccine (2 x 0.1 ml) were offset by the fact
that intradermal injection must be performed on the inside of the ear and, hence,
this procedure must be conducted dangerously near the mouth of the animal.

Influence of age

It has been shown that dogs 11-16 weeks of age respond better to Flury low egg
passage (LEP) or high egg passage (HEP) vaccine than dogs 5-10 weeks of age
(81% vs. 38% protection from challenge, respectively) (41). The relationship between
the age of animals and protection from challenge was confirmed in a laboratory study
by Bunn in three- to five-month-old pups. Three months after vaccination with Flury
LEP vaccine, ten of forty pups had antibody titres below 1/5 (24, 25).

A survey on owned dogs in France showed that even beyond three months of age,
older dogs produced higher titres (Fig. 3) (13).

4.57

 

Virus neutralisation test in mice (MNT);
1 dilution (geometric mean log;g)

 

 

i+ wo 0
0.5 + 0
0 + + {
0 10 20 30 40 50 60 70 80 90

Age of dogs (months)

FIG. 3

Correlation between rabies antibody level reached
after one vaccine injection and age of dogs
Study conducted on 66 owned dogs in France

(13)
 

 

 

740

The influence of age on the neutralising antibody response in dogs was also clearly
demonstrated on owned dogs in Thailand by Teepsumethanon and colleagues (65).
These authors described the kinetics of neutralising antibodies in three age groups:
3 weeks to 3 months, 6 to 12 months, and more than 12 months. Whenever the mean
level of neutralising antibodies was evaluated after vaccination, the older dogs had
the highest levels of response. Given the difficult conditions prevailing in Thailand,
the superior response of older dogs could also be related to the increased life expectancy
of dogs with a more powerful immune system (Fig. 2).

The presence of specific neutralising antibodies transmitted to puppies via
colostrum impedes development of active immunity. The interference between passive
neutralising antibodies of maternal origin and active immunisation has been studied
by Précausta (52, 53). Puppies of non immune bitches vaccinated at the age of one
month respond with the same neutralising antibody Jevel as puppies vaccinated at
seven months of age. Puppies of immune bitches vaccinated at one month of age
show neutralising antibody levels which decrease according to the same kinetics as
unvaccinated members of the same litter.

After ten weeks (44) to twelve weeks (52), no traces of maternal neutralising
antibodies remain. Surveys in pet dog populations where systematic vaccination of
adult dogs is practised (in France and elsewhere) have confirmed that no further
interference between active and passive immunity occurs beyond this age (53).

Influence of the health and breeding status of dogs

Blancou and colleagues (19) compared the proportion of individuals developing
neutralising antibodies in 64 dogs after the administration of adjuvanted or non-
adjuvanted vaccines. This rate may vary considerably depending on the category of
dog (bred for laboratories, belonging to individuals in France or uncontrolled in
Tunisia). The rate drops from 100% to 59% in the case of semi-stray dogs as compared
to laboratory dogs (Fig. 4). Urban dogs in Lima (Peru) exhibited better rates than
in Tunisia, but the rates were still lower than in dogs kept under laboratory
conditions (31). Although the health status of these populations had not been
measured in the previous studies, this status is probably responsible for the differences
observed by Teepsumethanon and colleagues (65) in Thailand: Thai pet dogs which
had received one s.c. dose of rabies vaccine exhibited a better neutralising antibody
response when they did not suffer from anaemia (Fig. 5). In 440 pets under quarantine
in Hawaii, Sasaki and colleagues (56) demonstrated that those with internal parasites
had significantly lower levels of neutralising antibodies than those without parasites.

LEVEL OF NEUTRALISING ANTIBODIES IN SERA
AND RESULTS OF CHALLENGE

Challenge under laboratory conditions

In view of the serious problem posed by rabies, challenge of previously vaccinated
dogs has often been performed even when a large proportion of the dogs under
experiment exhibited a seroconversion. Moreover, such challenges are performed in
response to doubts which have sometimes been cast on the significance of neutralising
antibodies to rabies, due to the fact that high titres have been measured in human beings
and animals dying of rabies. In fact, very few diseases show so clear a correlation as
in rabies between seroconversion before challenge and protection from challenge.
 

 

Case 1:20-cv-04248-FB-RLM Document 4-5 Filed 09/11/20 Page 8 of 79 PagelD #: 65

741

Virus neutralisation test in mice (MNT);
I dilution (geometric mean log;9)

 

 

 

 

 

non adjuvanted vaccine adjuvanted vaccine
(2 injections) (1 snjection)

laboratory dogs [] pet dogs Bl stray dogs

Fic. 4

Influence of the breeding standards of dogs on the level
of rabies antibody reached one year after vaccination

Comparison of laboratory dogs, pet dogs in France
and stray dogs in Tunisia
(19)

 

 

 

0 60 120 180 240 300 360

Days after vaccination

Rapid fluorescent focus inhibition test (RFFIT) IU/ml
(geometric mean logjo)

—OQ-- no anaemla ~O- — anaema

Fic. 5

Influence of the health status of Thai dogs on the level
of rabies antibody reached affer one vaccination
Comparison of dogs with or without anaemia
(65)

 

 
 

742

In the context of movement of dogs between countries, it is possible to check the
efficiency of previous vaccinations. A large number of reports can be summarised
by the simple comparison of the proportion of dogs surviving challenge vs. the
proportion of dogs with detectable neutralising antibodies in serum just before
challenge (i.e. theoretically when the neutralising antibody level is lowest). These
summaries are given in Tables I to VIII.

Sikes and colleagues (62) employed several types of vaccine on dogs and challenged
them one or three years after vaccination (Tables I and Il). Sikes (61) commented on
the three-year experiment as follows: ‘‘In this study, as in many others, presence of
neutralising antibodies to rabies at the time of challenge did not indicate protection for
all of the animals. Likewise, absence of neutralising antibodies in serum at the time of
challenge did not mean the animals were unprotected. However, there was strong
statistical significance (P < 0.1) that animals with neutralising antibodies at the time of
challenge were better protected than those with no detectable neutralising antibodies.”

TABLE I

Laboratory dogs: one intramuscular vaccination
with various vaccines, challenge with rabies virus NYC-Ga strain
one year after vaccination
(61)

 

Dogs with antibodies Dogs surviving

 

Vaccine just before challenge challenge
(%)

Eaperiment 1
LEP tissue culture 88 9/10
LEP tissue culture 73 10/10
ERA tissue culture 73 10/10
LEP chicken embryo 70 10/10
HEP tissue culture 63 10/10
CVS adjuvanted 13 7/10
None 0 0/10

Experiment 2
Suckling mouse brain 95 10/10
Suckling mouse brain 67 10/10
None 0 0/10

 

LEP: low egg passage

HEP- high egg passage

ERA Elizabeth (Gaynor) Rokitniki Abelseth
CVS: challenge virus strain

Sikes employed the NYC-Ga (New York City-Georgia) dog salivary gland strain
of rabies virus. The same strain has also been used for challenge in other experiments
(Tables III to VI) and the results confirm each point of the statements made by
Sikes (60) regarding vaccination of dogs:

a) generally, groups of dogs with a high percentage of seroconversion will have
the highest probability of surviving challenge

 
 

 

 

Case 1:20-cv-04248-FB-RLM Document 4-5 Filed 09/11/20 Page 10 of 79 PagelD #: 67

743

TABLE II

Laboratory dogs: one intramuscular vaccination with
various vaccines, challenge with rabies virus N¥C-Ga strain
three years after vaccination
(61)

 

Dogs with antibodies a
Dogs surviving

 

Vaccine just eto yhatlenge challenge
LEP tissue culture 87 29/30
LEP tissue culture 69 26/29
ERA tissue culture 57 27/30
LEP chicken embryo 54 28/30
Suckling mouse brain 48 27/27
HEP tissue culture 42 27/29
Suckling mouse brain 28 23/29
CVS adjuvanted 0 17/29
None 0 3/30

 

Results of challenge Antibodies before challenge

 

yes no
Rabid 3* 26
Surviving 157 47

 

* titres of 1/2, 1/3 and 1/5 (endpoint neutrahsing dilutions of the serum)

TABLE III

Laboratory dogs: one vaccination with HEP vaccine,
challenge with rabies virus NYC-Ga strain
three years after vaccination
(22)

 

Dogs with detectable Dogs surviving

Vaccination antibodies just before challenge — challenge

 

Intramuscular injection

Undiluted 29/30 30/30

Diluted 1/10 6/10 10/10

Diluted 1/100 4/10 9/10
Subcutaneous injection

Undiluted 4/29 17/29

Diluted 1/10 0/9 2/9

Diluted 1/100 0/8 2/8

None 0/30 0/30

 
 

 

 

Case 1:20-cv-04248-FB-RLM Document 4-5 Filed 09/11/20 Page 11 of 79 PagelD #: 68

 

 

 

 

 

 

 

744
TABLE IV
Laboratory dogs: subcutaneous vaccination with
tissue culture vaccine, challenge with rabies virus NYC-Ga strain
twenty-seven months after vaccination .
8)
Antigenic Dogs with detectable antibodies Dogs surviving challenge
value of . 12 months after vaccination Vaccinated Controls
0.6 8/8 8/8 0/7
1.7 19/20 17/18 ** 3/12
4.6 10/10 9/9
2.3 6/9 8/9 #t% 4/12
> measured by the NIH test, expressed in IU/dose
** The dog which died of rabies had always had the lowest antibody titre in the group
+44 The dog which died of rabies had never seroconverted
TABLE V
Laboratory dogs: subcutaneous vaccination with
tissue culture vaccine, challenge with rabies virus NYC-Ga strain
three years after vaccination
(52)
Dogs with serum Avi
Vaccination antibodies >0.5 1U/mi Dogs surviving challenge
just before challenge Vaccinated Controls

One injection of
adjuvanted vaccine 29/30 29/30 0/20

TABLE VI

Laboratory dogs: intramuscular vaccination with tissue culture
adjuvanted yaccine, challenge with rabies virus NYC-Ga strain
three years after vaccination

 

 

(59)
Vaccination Dogs with detectable antibodies Dogs surviving
just before challenge challenge
Yes 14/25 23/25 * /
No 0/10 2/10

 

* One of the two dogs which died following challenge T C: ec
ge Was seronegative, th F endpoint
) 2 Cc e, the other had a ttre of 1/4 (
 

 

 

745

b) on an individual basis:

a dog with neutralising antibodies just before challenge will have the best chance
of surviving a severe challenge

“a dog with no detectable neutralising antibodies just before challenge will have
a high chance of surviving a severe challenge if it seroconverted after vaccination

some dogs will not survive a severe challenge even if they have detectable
neutralising antibody titres before challenge; generally these titres are the lowest of
the group.

In studies of fox strains of rabies virus (Tables VII and VIII), the possibility of
procuring a strong immunity as long as four to five years after vaccination, and of
enhancing protection by the use of adjuvanted vaccines, has been demonstrated. These
studies also confirmed the correlation between neutralising antibodies and protection
against a fox strain.

TABLE VII

Laboratory dogs: intramuscular vaccination with ERA vaccine,
challenge with rabies virus fox strain
four or five years after vaccination

 

 

(44)
Vaccinati Dogs with detectable antibodies Dogs surviving
acemnation just before challenge challenge

Four years before challenge

Yes 5/10 7/10

No 0/9 0/9
Five years before challenge

Yes 1/14 13/14

No 0/14 5/14

 

TABLE VIII

Laboratory dogs: subcutaneous vaccination with adjuvanted
tissue culture vaccine, challenge with rabies virus fox strain
two years after booster vaccination

 

 

(38)
Antigenic Dogs with detectable antibodies Dogs surviving challenge
value of just before challenge Vaccinated Controls
4.2 9/10 -* 10/10 0/5

 

 

* measured by the NIH test, expressed in JU/dose
** two dogs with an antibody titre <0 5 1U/ml
 

 

746

es (28, 29) gathered pre-challenge neutralising antibody litres
ne ae eee tained 8 dogs by the United States National Veterinary
Services Laboratories and by vaccine manuf acturers. Most of the dogs were challenged
with the NYC-Ga strain, but results obtained with fox or skunk strains were also
added. Sera were titrated either by the virus neutralisation test in mice (MNT) (5)
or the rapid fluorescent focus inhibition test (RFFIT) (62). Data on neutralising
antibodies originally expressed in arithmetical dilutions by Bunn (26, 27) have been
converted into IU in Figure 6. Beyond 0.03 U/ml with the MNT or 0,05 [U/ml with
the REFIT, the expected survival to challenge by a dog strain reaches 95%. With
288 dogs having RFFIT titres above 0.1 1U/mil, a 100% survival rate was obtained.
The maximum survival rate observed among animals with the highest neutralising
antibody titres measured by MNT was 99.5%.

1007 -
904 " 119 "
80+
704
60+
50+
40+
304
20+
104

Survival rate (%)

*

 

 

 

 

 

 

 

 

‘ + t +

 

control <4 our <uos Gos <b Of <02

Pre challenge anubody ttre (1U/m))

BE o.uus neutralisauon test in mice (MINT) (J rapid fluorescent focus inhibiuion test (RETIT)

approximately 0% (precise data not given)

FIG. 6

Survival rate afier challenge of laboratory dogs correlated
with the level] of rabies antibody reached before challenge
Dogs were vaccinated with various vaccines and challenged one year
after vaccination with NYC Ga, fox or skunk strains: the number of
dogs in each class is written at the top of the bars
(27)

Given the higher susceptibility of dogs to dog strains (e.2. NYC Ga), which was
proven by cross challenge of dogs with homologous and heterologous (fox) strains
(15, 17), the challenge with fox strains could be expected to be less severe.
Unfortunately, the dala are too scaice io permit a definitive conclusion.
 

 

 

747

Natural infection of vaccinated dogs

The number of vaccinated dogs which become naturally infected is related to
several factors other than vaccine potency, such as probability of encountering an
infected animal, severity of bites, health status and immune efficiency of the vaccinated
dogs, and host virus adaptation. Such considerations could explain why vaccinated
dogs suffer rabies more often in the course of dog rabies enzootics than during fox
rabies enzootics. In Thailand, 9% of the dogs found positive upon laboratory diagnosis
had been vaccinated within the previous two years (39). In Nigeria, a survey of 2,500
dogs vaccinated over two years, showed that at least four died of rabies three to eight
months after vaccination (1, 2).

The following reasons (16) for the failure of immunity may be suggested:

inappropriate vaccination with inadequately stored or improperly injected
vaccine

— vaccination during the incubation of rabies or before the onset of an
immunological response

— a heavy challenge overwhelming host defences
— intrinsic incapacity in the host.

Whatever the origins of rabies cases recorded in vaccinated dogs, their number
seems relatively low in areas contaminated with fox rabies (e.g. in Europe) (20). In
France, only ten cases of so-called vaccination failures in dogs (and four among cats)
have been registered over a period of twenty-three years (6). This number should be
compared with the 4,250,000 cats and dogs vaccinated annually in France (this figure
is based on the annual number of vaccine doses sold for domestic carnivores). The
probability of a cat or dog becoming rabid if vaccinated can be estimated as
14/(23 x 4,250,000), which is less than 1/ 6,980,000. In France, dogs in contact with
a rabid animal in an enzootic area are not sacrificed and can be kept alive if, prior
to contamination, they have been properly vaccinated (with certificate and
identification). In such cases, the animals are immediately revaccinated. A study of
more than 3,500 dogs which had close contacts (bites in 36% of cases) with foxes
(mainly) or other carnivores which were diagnosed as rabid by laboratory examination,
revealed that only three dogs developed rabies (50). The failure rate in animals which
were definitely contaminated can be estimated as 3/3,500, given that injection of
vaccine after contamination has been shown to provide no protection (20). [t must
be emphasised that these failures were recorded before 1984 and that failure is now
less probable, given the generalisation of adjuvanted vaccines for dogs. In the United
States of America, four rabies vaccine failures were recorded in cats and dogs in 1988
with 33,182,575 vaccinated domestic carnivores the same year (rate — 1/8,296,000)
(34),

Such evaluations could be useful in comparing the risks of vaccination with those
of quarantine. For even when they are strictly managed, quarantines still entail a
tisk. For instance, in many countries, the quarantine period is six months. However,
longer incubation periods have been reported in dogs (8.5 months after challenge)
(67) and in other carnivores (12 months or more for foxes) (57). According to Sasaki
and colleagues (55), Beynon determined that a quarantine period of nine months would
be necessary to detect all cases of incubating rabies with a 95% degree of confidence.

 
 

 

 

748
STUDIES IN CATS

NEUTRALISING ANTIBODIES AFTER VACCINATION

Although fewer studies have been conducted on vaccination of cats against rabies,
several of the characteristics observed in dogs were also observed in cats:

the kinetics of neutralising antibodies follow the same profile in the two species
(8, 23, 64)

the relationship between the potency of vaccines and the level of neutralising
antibodies: Lawson and colleagues (44) have shown that the less diluted modified
live vaccines induced the highest rate of seroconversion in vaccinated cats (Table IX)
but Lazarowicz and colleagues (45) obtained no correlation of the antigenic value
of inactivated virus vaccines as determined by the NIH test and mean neutralising
antibody titres in vaccinated cats; however, as for dogs, it is necessary to take account
of the fact that the production of antibodies (and protection against challenge)
obtained after administration of live virus vaccine (44) and inactivated virus vaccine
(45) can show great divergence and are not readily comparable

the greater efficacy of intramuscular vaccination (59) (Table X).

TABLE IX

Laboratory cats: intramuscular vaccination with various vaccines,
challenge with rabies virus fox strain five weeks and four years
after vaccination

 

 

(44)
Cats with detectable -
Vaccination antibodies just before Cats surviving
challenge
challenge °
Five weeks before challenge
ERA undiluted or diluted 1/10 19/19 19/19
Inactivated virus vaccine undiluted or diluted 1/10 20/20 20/20
ERA diluted 1/100 or 1/1,000 5/20 12/20
HEP diluted 1/1,000 1/40 11/40
Inactivated virus vaccine diluted 1/1,000 0/5 2/5
None 0/11 3/11
Four years before challenge
ERA 1/8 8/8
None 0/8 1/10

 

ERA: Ehzabeth (Gaynor) Rohitmlha Abelseth
HEP. Ingh egg passage

Concerning the influence of age, Précausta and colleagues (53) described the good
neutralising antibody 1esponse achieved by three month-old kittens, even those born
of immune queens.

To ow knowledge, Blancou and colleagues (18, 19) are the only authors who have
tested vaccination results on owned cat populations. Pet cats appeared to respond
well to the administration of an adjuvanted vaccine. In contrast, the same authors
 

 

 

Case 1:20-cv-04248-FB-RLM Document 4-5 Filed 09/11/20 Page 16 of 79 PagelD #: 73

749

TABLE X

Laboratory cats: intramuscular vaccination with tissue culture
adjuvanted vaccine, challenge with rabies virus NYC-Ga strain
one to three years after vaccination

 

 

(59)
Vaccination Cats with detectable antibodies Cats surviving
just before challenge challenge

One year before challenge

Yes (subcutaneous) 5/5 5/5

No 0/4 0/4
Three years before challenge

Yes (intramuscular) 25/25 24/25 *

No 0/10 1/10

 

» Pnor to challenge, the cat which died of rabies had an antibody titre of J/2 (endpoint neutralising
difution)

obtained mild or zero neutralising antibody responses when vaccinating cats sampled
from stray populations in France. With stray cats, the worst result was obtained with
non-adjuvanted vaccines: 5 of 9 individuals did not respond (Fig. 7).

 

 

 

 

 

 

 

 

 

3
ot
io
2
_ ee
oe
uo 2 of
2 &
Ye
B5
=2
te eos
5 6 os
58,
a~ “sh
=n tL 7 %,
8 ° } ’
gs 1%
Doe e iy
23 Z
27 4%
> z
ie 6%
0 fan
non adjuvanted vaccme adjuvanted vaccine
(2 injections) (1 injection)
laboratory cats [CJ pet cats i stray cats
Fic. 7

Influence of the breeding standards of cats on the level of
rabies antibody reached one year after vaccination

Comparison between laboratory cats, pet cals in France
and stray cats in Tunisia
(19)
 

 

 

750

LEVEL OF NEUTRALISING ANTIBODIES
AND RESULT OF CHALLENGE

Challenge under laboratory conditions

Although there are few field studies on the immunity of pet or stray cat
populations, there are numerous laboratory studies on challenge of vaccinated cats

(Tables IX to XII).
TABLE XI

Laboratory cats: subcutaneous vaccination with
tissue culture vaccine, challenge with rabies virus NYC-Ga strain
3.4 to 3.7 years after vaccination
(64)

 

Cats with antibodies

Vaccination >0.5 1U/ml 0-6 months Cats surviving challenge

 

before challenge Vaccinated Controls
Non-adjuvanted vaccine 8/8 8/8 0/5
Adjuvanted vaccine 5/5 5/5 0/5
Adjuvanted vaccine 8/11 10/10 1/10

 

TABLE XI

Laboratory cats: challenged with rabies virus NYC-Ga strain
four to six-and-a-half months after vaccination
(42)

 

Cats with antibodies
Vaccination >0.5 TU/ml
just before challenge

Cats surviving challenge
Vaccinated Controls

 

Inactivated virus in cell culture
antigenic value 0.9 < 8/8 7/8 ~*
antigenic value 1.8 5/8 8/8 0/16

Modified live virus
ERA 2/8 3/8 Da

 

» measured by the NIH test, expressed m 1U/dose
+* The cat which died of rabies had a pre-challenge ttre of $ 34 1U/ml
4% The cats which died of rabies had the lowest antibody titres

ERA. Ehzabeth (Gaynor) Rokitmhs Abelseth

Challenge was performed with a dog strain (NYC-Ga) mimicking the situation
of canine street rabies (42, 61, 64) o1, in other experiment, a fox strain mimicking
the situation of sylvatic fox rabies in continental Europe (38, 44). With both strains,
the general conclusion was the same as for dogs: the probability of a cat surviving
challenge can be predicted by the level of neutialising antibodies. Of course,
unexpected deaths can occur: Kihm and colleagues (42) reported a rabies death in
 

 

751

acat which had a pre-challenge titre of 5.34 IU and Blancou and colleagues (18) in
another cat with a pre challenge titre of 0.87 IU/ml.

The cumulative challenge results on cats reported by Bunn (26, 27) are described
in Figure 8 and Tables XIII and XIV. With a neutralising antibody level of more

than 0.1 1U (measured by MNT) or more than 0.2 JU (measured by RFFIT), all of
the cats survived challenge. ,

100 +

94
80 + a)” @

 

 

 

 

 

70+ 87
60 + 154
50 +
404

 

Survival rate (Vo)

30+
20 +
10+

 

 

 

 

 

 

 

 

 

04 t + $ 1
controls <0 03 003 <005 005 <0} O01} <02 >02

Pre challenge antibody bitre dU/ml)

BB virus neutralisation test in mice (MNT) € rapid fluorescent focus inhibition test (RFFIT)

approximately 20% (precise data not given)

Fic. 8

Survival rate after challenge of laboratory cats correlated with
the level of rabies antibody reached before challenge
Cats were vaccinated with various vaccines and challenged one year
after vaccination with NYC-Ga, fox or skunk strains; the number of
cats in each class is written at the top of the bars
(27)

Natural infection of vaccinated cats

The safety problem associated with the receptivity of cats to live virus vaccines
such as Flury LEP and HEP or Street Alabama Dufferin (SAD) strain vaccines will
not be reviewed here (11). But it should be remembered that while cats are the species
with the largest number of rabies cases directly induced by the inoculation of live
modified virus strains, other species such as dogs and foxes are also receptive (72).
 

 

 

752
TABLE XIII

Challenge results from rabies immunogenicity tests conducted
in dogs and cats with vaccines approved for use
in the United States of America

 

 

 

 

 

 

(27)
: Antibody titre *

Vaccine <5 5-9 10-19 20-39 >40
Flury modified live vaccine 1/50 7* 0/16 0/26 0/15 0/40
SAD modified live vaccine 5/55 3/36 1/41 0/35 1/188
SAD inactivated virus, 21/156 2/63 1/116 0/79 0/150

tissue culture origin
Pasteur inactivated virus, 5/44 1/45 0/38 0/32 0/76

tissue culture origin
Pasteur inactivated virus, 13/133 2/62 §/73 1/34 0/164

nervous tissue origin

+ antibody titres eapressed as 50% endpomt neutralising dilutions established by either the virus neutrahsation test
m mice (MNT) or the rapid fluorescent focus mbybition test (REFIT)
#4 dead/challenged

SAD: Street Alabama Dufferin strain

TABLE XIV

Neutralising antibody titres in dogs and cats
and protection from challenge with rabies virus

 

 

(26)
Animals Antibody Antibody titre *
test <5 5-9 10-19 20-39 240
Dogs MNT 56/251 *~ 9/100 9/92 1/63 0/171
RFFIT 84/241 13/112 9/119 0/87 0/201
Total 140/492 22/212 18/211 1/150 0/372
Cais MNT 25/155 5/57 5/94 0/33 0/144
RFFIT 17/87 3/59 1/62 1/49 1/187
Total 42/242 8/116 6/156 1/82 1/331

 

* antibody tures expressed as 50% endpoint neutralising dilutions established by either the virus neutralisation test
im mice (MNT) or the rapid fluorescent focus inhibition test (RFFIT)
« dead/challenged

Inactivated virus vaccines are employed on cats as they are more efficient in
protecting the species against natural challenge. However, considering the results of
challenge experiments on vaccinated cats, natural infection among vaccinated pet cats
is suspected to be as frequent as for vaccinated dogs. But investigations on rabies
cases in vaccinated cats are scarce: apart from the four cases reported in France (6)
there appear to be no other reports. This discrepancy is due to the fact that dogs
have been studied considerably more than cats.
 

 

 

 

753

THE SIGNIFICANCE OF NEUTRALISING ANTIBODIES
IN NON-VACCINATED CARNIVORES

Non-specific and specific neutralising factors

Sekine and colleagues (58) found that sera of normal rabbits and guinea-pigs contained
non-specific inhibitors capable of neutralising the virus in the presence of complement.
In a well-conducted seroneutralisation on mice, inactivation of sera is performed for
30 minutes at 56°C. Virus inhibition by other substances was described in infected skunks
and foxes (74). Infection by mycobacteria, e.g. Bacillus Calmette-Guérin (BCG), can
also induce the production of rabies neutralising antibodies in mice and provide protection
against rabies in a number of animals (70). Since more specific immunological tests
(such as enzyme-linked immunosorbent assay: ELISA) have become widespread,
non-specific neutralising factors have not generated further scientific reports.

In endemic areas, serosurveys in wild carnivores demonstrated a high proportion
of apparently healthy individuals with neutralising antibodies in serum (54, 71) and
it has been suggested that these antibodies may have been produced following contact
with virus from other species and were, therefore, immunising but rarely fatal (12).
However, the same observations have also been reported for dog populations in areas
where dog rabies is endemic: in Thailand, in areas where no canine vaccination
programme has ever been conducted, 15-20% of dogs had neutralising antibodies,
yet remained perfectly normal when observed for prolonged periods (75); similar
results had also been reported previously in other countries of Asia and in Africa
(3, 36). These observations correlate with the high probability of inter-individual
contamination within the reservoir species, which is not the case for pet populations
in areas where rabies is endemic. The possibility of non fatal contamination of dogs
by non-canine strains (e.g. those from wild animals living in the region) has also been
proposed (20). Several questions thus arise regarding:

a) the specificity of serum titrations and the threshold level for protection against
rabies

b) the possibility of rabies outbreaks in naturally seroconverted dogs, and the
interval between seroconversion and the onset of clinical symptoms.

Rabies infections

The viral infection triggers the production of neutralising antibodies. When a high
dose of rabies virus reaches the central nervous system, neutralising antibodies are
not detectable before or at the onset of clinical signs; they are usually induced by
longer incubation periods. This phenomenon has been studied mainly in laboratory
rodents, which supply the chief model of rabies immunopathology (49, 73).
Unfortunately (but not surprisingly, considering the difficulty of handling rabid
carnivores), there appears to be no literature on the frequency and intensity of
neutralising antibody production in non-vaccinated infected cats and dogs. Some data
can be found in articles by Artois and colleagues (4), Blancou and colleagues (17)
and Fekadu (36) regarding latent or abortive rabies.

Bell and colleagues (10) proved that dogs which recovered from rabies after
intracerebral inoculation of homologous strains, had high titres of neutralising
antibody in the cerebrospinal fluid as well as in serum and retained these titres for

 
 

 

 

754

several months, whereas vaccinated dogs did not have high cerebrospinal fluid titres.
Murphy and colleagues (48) demonstrated the same phenomenon in cats.

Bell and colleagues (9) were the first to apply cerebrospinal fluid titration for an
epidemiological survey. Of 120 dogs sampled in an area where rabies was enzootic
(Buenos Aires}, none was found to be positive; thus, it cannot be concluded that non

fatal rabies is common.

Blenden and colleagues (21) have suggested that the kinetics of antibody levels
in blood and cerebrospinal fluid should be compared, to determine whether specific
antibodies have been produced by infection or by immunisation. Without a booster
after a first blood and cerebrospinal sampling, the antibody level should remain stable
in cases of immunisation, or increase in cases of infection. In fact, such procedures
have never been routinely used anywhere. Indeed, given the variability of the titration

test, the constancy of an antibody titre over time is difficult to verify even in a
vaccinated animal.

Given the lack of easily-performed experimental methods, the only basis for
considering that an individual dog or cat possessing rabies neutralising antibodies
has been vaccinated is good individual identification and certification.

DISCUSSION

Laboratory conditions described in the challenge of vaccinated cats and dogs
generally appear more severe than natural conditions of challenge in the field. In
normal practice, experimenters use extremely long intervals between vaccination and
challenge (three to five years) and high virus doses involving 100% mortality in
controls. In areas contaminated by fox rabies, natural challenge is not as severe for
dogs and this could compensate for the fact that the health status of pets may be
lower than that of dogs bred in the laboratory. Epidemiological observation is by
far the more important evidence; in continental Europe, rabies vaccination of cats
and dogs is so efficient that where the annual risk of a fatal case of rabies has been
evaluated for a vaccinated pet, this risk is minute (1/6,980,000). It is also noteworthy
that in continental Europe, fox rabies has never been propagated by domestic animals
from an enzootic area to a free one even if administrative rules concerning
compulsory confinment, leashing or vaccination have sometimes been broken either
deliberately or by the simple fact that rabid pets have escaped from their owners.

If a neutralising antibody titration was required for certifying the immunological
capacity of vaccinated animals, two questions would arise regarding:

a) the choice of techniques for antibody titration

b) the definition and acceptance of a minimum antibody titre considered as
providing protection against rabies.

A general analysis of challenge experiments leads to the conclusion that neutralising
antibody titres enable prediction of survival moie often on a qualitative basis
G.e. Do the animals have detcctable neutialising antibodies or not?) than on a
quantitative basis. This fact becomes apparent when one tiies to determine a
‘protective’ threshold. For this pu pose, either method of seroneutialisation (RFFIT

 
 

755

or MNT) can be employed, provided a correlation between the two methods has been
demonstrated in the same laboratory (14, 66).

Agreements on the international transfer of dogs and cats could be formulated,
therefore, based on a designated minimum level of neutralising antibodies, and could
be proposed as an alternative to quarantine measures. The designated threshold could
be based on the results presented in this study. The security of the protection
constituted by this threshold would be increased by the extent to which it excedes
the level recognised as effective against experimental challenge in cats and dogs
(0.1 {U/ml and 0.2 TU/ml, respectively, measured by RFFIT).

ACKNOWLEDGEMENT

The author wishes to express his gratitude to Dr J. Blancou for kindly revising
the manuscript of this paper.

SIGNIFICATION PRATIQUE DES ANTICORPS RABIQUES CHEZ LE CHAT ET LE
CHIEN. M.F.A. Aubert.

Résumé : Le réle protecteur des anticorps sériques neutralisant le virus rabique
a parfois été mis en doute. Mais méme si les patients ou les animaux qui meurent
de rage peuvent produire des anticorps a des titres élevés, méme si des cas de
rage ont été décrits chez des animaux préalablement vaccinés et méme si la
composante cellulaire de Pimmunité peut participer pour une bonne part a la
protection, un trés grand nombre d’expériences de laboratoire et d’observations
de terrain prouvent que les chats et les chiens qui ont produit des anticorps
neutralisants spécifiques apres la vaccination et avant l’épreuve virulente ont
une probabilité trés élevée de survivre d une épreuve virulente, quelle que soit
la dose ou la souche virale utilisée.

En conséquence, le titrage des anticorps neutrahsant le virus rabique peut
constituer une garantie supplémentaire au certificat de vaccination des carnivores
domestiques lors des transferts internationaux. Les modalités de quarantaine
devraient aussi étre adaptées aux données épidémiologiques de la rage qui sévil
dans le pays d’origine de ces carnivores. Ces données peuvent étre, par exemple,
les statistiques des échecs vaccinaux chez ces espéces ainsi gue le caractére
d‘adaptation aux différentes espéces hétes, des souches de virus rabique qui
circulent dans ces pays.

MOTS-CLES : Anticorps neutralisant Chat Chien Rage ~ Survie a l’épreuve.

SIGNIFICADO PRACTICO DE LOS ANTICUERPOS ANTIRRABICOS EN EL GATO
Y EL PERRO. M.F.A. Aubert.

Resumen: Los anticuerpos antirrdbicos seroneutralizantes han sido a menudo
sospechados de no conferir una buena proteccién contra la rabia. Es cierto que
en los casos humanos y animales de muerte por rabia, los sujetos pueden pi oducir

 

 
 

756

10.

altos indices de anticuerpos; se han observado también casos de rabia en anunales
que habian sido previamente vacunados,; enfin, la mmunidad celular puede
efectivamente actuar sobre la pt oteccion. Sin embargo, a pesar de estos hechos,
numerosas pruebas de laboratorio y observaciones de campo han demostrado
que los gatos y perros que producen anticuerpos neutralizantes especificos
después de haber sido vacunados y antes de ser sometidos ala prueba virulenta,
tienen probabilidades muy altas de sobrevivir a dicha prueba, cualquiera sea
ia dosis o la cepa viral empleada.

Por lo tanto, ademds del certificado de vacunaciéon, la indicacién de los titulos
de anticuerpos neutralizantes anturdbicos puede constituir una garantia adicional
durante el transporte internacional de carnivoros domésticos. Las medidas de
cuarentena igualmente deben sei adaptadas a la situacion epidemioldgica de
la rabia en el pats de origen de los animales. Los datos epidemioldgicos relevantes
son, por ejemplo, las estadisticas relativas a los Sracasos de la vacunacion en
dichas especies, ast como las caracteristicas de adaptacién de las cepas de virus
rdbico existentes en esos patses a diferentes especies huéspedes.

PALABRAS CLAVE: Anticuerpos neutralizantes - Gato Perro - Rabia -
Resistencia a la prueba.

REFERENCES

. AGHOMO H.O. & RUPPRECHT C.E. (1990). | Antigenic characterisation of virus isolates

from vaccinated dogs dying of rabies. Trop. Anun. Hlth Prod., 22, 275 280.

. AGHOMO H.O. & RUPPRECHT C.E. (1990). Further studies on rabies virus isolated from

healthy dogs in Nigeria. Vet. Microbiol., 22, 17 22.

. ANDRAL L, & SERIE C. (1965). Etude expérimentale sur la rage en Ethiopie. Amn. Jnst.

Pasteur, 108, 442-450.

. ARTOIS M., AUBERT M.F.A., BLANCOU J. & PERICARD M. (1984). Rage expérimentale

du chat :sensibilité symptémes  excrétion du virus. Rey. Aféd. vét., 135 (5), 281] 287.

. ATANASIU P. (1973). Quantitative assay and potency test of antirabies serum and

immunoglobulin. Jn Laboratory technique in rabies, 3rd Ed. WHO, Geneva, 314 318.

. AUBERT M.F.A. & BARRAT J. (1991). Les échecs de vaccinations chez les animaux

domestiques. Bull. Epidémiol. mensuel Rage anun. France, 21 (5), 1.

. BARTH R. & JAEGER O. (1977). Zui Pyufung der Immunitats Dauer von

Tollwutkombinationsvaccinen am Hund. Die blauen Hefte fir den Tierarst, 57, 337 346.

. BARTH R., GRUSCHKAU H. & JAEGER O. (1985). = Chick embryo cell inactivated rabies

vaccine for veterinary use. Laboratory and field experience. Jn Rabies in the topics (E.
Kuwert, C. Mérieux, H. Koprowshi & kK. Bogel, eds). Springer Verlag, Berlin, 241 248.

. BOLL J.F., GONZALEZ A.M., Diaz B. & Moore G.J. (1971). Nonfaial rabies in dogs.

Experimental studies and results of a survey. J. Aim. vert. Res., 32 (12), 2049-2058.

BcLL J.F., SANCHO M.I., Diaz AM. & Moore G.J. (197°) Nonfatal rabies m an

enzootic area. Results of a survey and evaluation of techmques. Aim. Epidemrol., 95 (2),
190 198.

BLLLINCER D.A., CHANG J., BUNK T.O., Pick J.R., MurpHy M. & Rvniia R. (1983).

Rabics induced m a cat by high egg passage Flury stiam vaceme. J. 4m. ver. med. ASs.,
483, 997.

 

 
 

 

12.

13.

14.

15.

17.

18.

20.

2

—

22.

23.

24,

25,

26.

27.

28,

29,

30.

757

BLANCOU J. (1988). Ecology and epidemiology of fox rabies. Rev. infect. Dis., 10
(Suppl. 4), S606 S609.

BLANCOU J., AUBERT M.F.A., TOMA B. & ANDRAL L. (1980). Immunité humorale du

chien aprés primo vaccination contre la rage : étude dans les conditions de la pratique.
Recl Méd. vét., 150 (4), 313 318.

BLANCOU J 2 AUBERT M.F.A. & CAIN E. (1983). | Comparaison de quatre techniques
de titrages sérologiques des anticorps contre le virus de la rage chez le chien. J. biol.
Standard., 11, 271-277.

BLANCOU J., AUBERT M.F.A. & SouLeBor J.P. (1983). Différences dans Je pouvoir
pathogéne de souches de virus rabique adaptées au renard ou au chien. Ann. Inst, Pasteur
Virol., 134E, 523 531.

_ BLANCOU J., FIRON J.P. & FIRON P.E, (1983). ~ Défaut de réaction immunitaire du chien

aprés vaccination contre la rage. Etude d’un cas. Conséquence. Rec. Méd. vét., 159 (10),
789 793.

BLANCOU J., AUBERT M.F.A. & PERRIN G. (1985). Rage expérimentale du chien.
Sensibilité, symptéme, excrétion du virus. Réaction immunitaire et résistance trois ans aprés
vaccination. Rev. Méd. vét., 136 (2), 147 152.

BLANCOU J., ARTOIS M., BARRAT J. & PRAVE M. (1986). Vaccination du chat contre

la rage : taux d’anticorps et résistance 4 ]’épreuve un an aprés vaccination. Rev. Méd. vét.,
137 (17), 29-36.

_ BLANCOU J., AUBERT M.F.A., PRAVE M. & HADDAD N. (1986). Influence du statut

sanitaire des Carnivores sur leur capacité 4 s’immuniser contre la rage. Set. Tech. Anim.
Lab., 11 (3), 237-242.

BLANCOU J., SORIA BALTAZAR R., ARTOIS M., TOMA B. & ROLLIN P. (1989). Rabies
despite pre- or post-exposure vaccination. J7 Progress in rabies contro] (O. Thraenart,
H. Koprowski, K. Bogel & P. Sureau, eds). Wells Medical, 441-447.

_BLENDEN C.D., TORRES ANJEL M.J. & SATALOWITCH F.T. (1985). Applications of

laboratory technology in the evaluation of the risk of rabies transmissions by biting dogs

and cats. Adv, Anim. Welfare Sci., 221-246.
Brown A.L., MERRY D.L. & BECKENHAUER W.H. (1973). Modified hve virus rabies

vaccine produced from Flury high egg passage virus grown on an established canine-kidney
cell line: three-year duration of immunity study in dogs. J. Am. vet. Res., 34 (11), 1427-1432,
BRUN A., CHAPPUIS G., PRECAUSTA P. & TERRE J. (1976). Immunisation des chats
contre Ja panleucopénie et la rage. Rev. Méd. vét., 127 (11), 1575 1580.

BUNN T.O. (1983). | Rabies vaccine for use in dogs. J7 Rabies in the tropics (B. Kuwert,
C. Mérieux, M. Koprowski & K. Bogel, eds). Springer Verlag, Berlin, 262-273.

BUNN T.O. (1985). | Rabies vaccine for use in dogs. Jn Rabies in the tropics (E. Kuwert,
C. Mérieux, M. Koprowski & K. Bogel, eds). Springer Verlag, 221-226.

BUNN T.O. (1991), Cat rabies. Jn The natural history of rabies, 2nd Ed. (G. Baer, ed.).
CRC Press, 379 387.

BUNN T.O. (1991). Canine and feline vaccines, past and present. Jn The natural history
of rabies, 2nd Ed. (G. Baer, ed,). CRC Press, 415 425,

BUNN T.O. & RIDPATH M.D. (1983). The relationship between rabies antibody titers
in dogs and protection from challenge. Rabies Info. Exch., 8, 43-45.

BUNN T.O., RIDPATH H.D. & BEARD P.D. (1984). The relationship between rabies
antibody titers in dogs and cats and protection from challenge. Rabies Info. Exch., 11, 8 13.
Cuappuls G. & TIxIER G. (1982). Etude de Ja relation eaistant entre le litre NIH et
les anticorps séroneutralisants obtenus aprés vaccination chez les chiens. Comp. Immun.
Microbiol. infect. Dis., 5 (1-3), 151-157.
 

 

758

31.

32.

33.

34.

35.

36.

37.

38.

39.

40.

41.

42.

43.

44,

4S.

46.

47.

48.

49.

CHOMEL B., CHAPPUIS G., BULLON F., CARDENAS E., DE BEUBLAIN T.D., MAUFRAIS
M.C. & GIAMBRUNO E. (1987). — Serological results of a dog vaccination campaign
against rabies in Peru. Rev. sci. tech. Off. int. Epiz., 6 (1), 97-113.

DEAN D.J., EVANS W.M. & THOMPSON W.R. (1964). — Studies on the low egg passage
Flury strain of modified live rabies virus produced in embryonating eggs and tissue culture.
Am. J. vet. Res., 25, 756-763.

DERBYSHIRE J.B. & MATTHEWS K.A. (1984). Rabies antibody titres in vaccinated dogs.
Can. vet. J., 25, 383-385.

ENG T.R. & FISHBEIN D.B. (1990). Epidemiological factors, clinical findings and
vaccination status of rabies in cats and dogs in the United States in 1988. J. Am. vet. med.
Ass., 197 (2), 201-209.

ENGELS M., FLUCKIGER M., KNuSLI K. & WYLER R. (1982). Der Immunstatus gegen
Tollwut bei 200 geimpften Hunden aus dem Kanton Ziirich. Schweizer Arch, Tierheilk.,
124, 149-156.

FeKADU M. (1991). Latency and aborted rabies. In The natural history of rabies, 2nd
Ed. (G. Baer, ed.). CRC Press, 191 198.

FUENZALIDA BE. (1967). _ Estado actual de desarrollo de la vacuna antirrdbica preparada
de cerebros de ratones Jactantes en Latinoamérica. Jn First International Seminar on Rabies,
Buenos Aires, 417.

GANIERE J.P., ANDRE-FONTAINE G., BLANCOU J., ARTOIS M. & AUBERT A. (1989).
Vaccination antirabique du chien et du chat : taux d’anticorps et résistance a l’épreuve
virulente deux ans aprés injection de rappel d’un vaccin additionné d’adjuvant. Rev. Méd.
vét., 140 (4), 281-285.

HEMACHUDHA T. (1989). Rabies. Jn Handbook of clinical neurology. Viral diseases
(P.J. Vinken, G.W. Bruyn & H.L. Klawans, eds). Elsevier, 383-404.

HIRAYAMA N., RAHARIO JuSA E., AENY ROCHMAN NOOR M., SAKAKI K. & OGATA M.
(1990). Immune state of dogs injected with rabies vaccines in the West Java, Indonesia.
Jpn. J. vet. Sct, 52 (5), 1099-1101.

KAEBERLEE M.L. (1958). | Newer tools for the prevention of rabies in domestic animals.
Ann. N.Y. Acad. Sci., 70 (3), 467 477.

KIHM U., LAZAROWICZ M., BOMMELI W. & ZUTTER R. (1982). Potency of two rabies
vaccines in cats as determined by antibody assay and virulent virus challenge. Comp. Jmmun.
Microbiol. infect. Dis., 5 (1-3), 227 232.

KOUTCHOUKALI M.A., BLANCOU J., CHAPPUIS G., TIXIER G., ELOIT M., GANIERE J.P.,
CHANTAL J., SIMON S., BERTHIER A. & Toma B. (1985). Réponse sérologique du chien
aprés primovaccination antirabique 4 l’aide de vaccins adjuvés ou non, Ann. Rech. ver,
16, 345-349.

LAWSON K.F. & CRAWLEY J.F. (1972). — The BRA strain of rabies vaccine. Rev. can.
Méd. comp., 36, 339-344.

LAZAROWICZ M., Krum V., BOMMELI W. & ZUTTER R. (1982). Potency testing of
inactivated rabies vaccines in mice, dogs and cats. Comp. Jmmun. Microbiol. infect. Dis.,
5 (1 3), 233-235.

MERRY D.L., Brown A.L. & BECKENHAUER W.H. (1970). Subcutaneous vs.
intramuscular moculation of dogs. Ver, Bull., 40, 190.

MerrY D.L. & KoLar J.R. (1984). A comparative study of four :abies vaccines. Ver.
Med. small Anim. Clin., 79 (5), 661 664.

Murpny A.F., BELL F.J., BAUER S.D., GARDNER J.J., Moore G.J., HARRISON A.K. &
CoE E.J. (1980). Experimental chronic-1abies in the cat. 43 (3), 231-241.
NATHANSON N. & GONZALES SCARANO F. (1991), Immune response to rabies virus.
Jn The natural history of rabies, 2nd Ed. (G. Baer, ed.). CRC Press, 145-161.
 

 

54,

LA
mn

56.

57.

59.

60

61.

62.

63.

64.

65.

66.

67.

759

. PRAVE M. (1985). | Mesures conservatoires légales appliquées aux animaua contaminés

de rage en France. Bilan aprés 8 ans (1976 1984). Jn Pasteur et la rage (R. Rosset, ed.).
Infos tech, Serv. vét., 92-95, 2648-2698,

_ PRECAUSTA P. (1972). Vaccin antirabique inactivé a usage vétérinaire préparé a partir

de culture cellulaire. Symp. Ser. immunobiol. Stand., 21, 162-178.

_PRECAUSTA P., SOULEBOT J.P., BUGAND M., BruN A. & CHAPPUIS G. (1982).

Modalités de production et immunité conférée par un vaccin anlirabique inactivé provenant
de culture cellulaire. Comp. Immun. Microbiol. infect. Dis., 5, 217 226.

_ PRECAUSTA P., SOULEBOT J.P., CHAPPUIS G., BRUN A., BUGAND M. & PETERMANN M.G.

(1985). NiL cell inactivated tissue culture vaccine against rabies. Immunisation of
Carnivores. In Rabies in the tropics (E. Kuwert, C. Mérieua, H. Koprowski & K. Bogel,
eds). Springer Verlag, Berlin, 227 240.

ROSATTE R.C. & GUNSON J.R. (1984). Presence of neutralizing antibodies to rabies
virus in striped skunks from areas free of skunk rabies in Alberta. J. Wildl, Dis., 20 3),
17] 176.

_ SASAKI D.M. & Goocr J.M. (1983). Cost effectiveness of Hawaii’s anti rabies

quarantine program. Hawaii med, J., 42, 157-160.

SasAhl D.M. & Goocn J.M. (1992). Rabies serosurvey of quarantine pets and
mongooses. Report presented to the 16th State Legislature, 75 pp.

SCHMIDT R.C. & SIKES R.K. (1968). Immunisation of foxes with jnactivated virus rabies
vaccine. J. Ant. vet. Res., 29 (9), 1843-1849.

_ SEKINE N. & YOSHINO K. (1974). Inhibitors against rabies virus present in normal rabbit

sera. Arch. ges. Virusforsch., 45, 89 98.

SHARPEE R.L., NELSON L.O. & BECKENHAUER W .H. (1985). Inactivated tissue culture
rabies vaccine with three years immunogenicity in dogs and cats. Jn Rabies in the tropics
(E. Kuwert, C. Mérieua, H. Koprowski & K. Bogel, eds). Springer Verlag, Berlin, 262 273.
SIKES R.K. (1971). Evaluation of canine rabies vaccine. /n Rabies (Y. Nagano & F.M.
Davenport, eds). University Park Press, Baltimore, London & Tokyo, 343 361.

Sixrs R.K., PEAcocK G.V., ACHA P.L., ARKO R.J. & Dierks R. (1971). Rabies
vaccines: duration of immunity. Study in dogs. J. Am. vet. med. Ass., 1491 1499.
SMITH J.S., YAGER P.A. & BAER G.M. (1973). A rapid reproductible test for
determining rabies neutralizing antibody. Bull. Wid Hith Org., 48, 535 541.

SouLLBOT J.P., STELLMANN CH, BORNAREL P., PETERMANN H.G., LANG R. &
BRANCHE R. (1970). _ Influence de la voie d’inoculation des vaccins antirabiques chez
le chien. Bull. Soc. Sci. vét. méd., 72, 409 417.

SOULEBOT J.P., BRUN A., CHAPPUIS G., GUILLEMIN F., PETERMANN H.G.,
PRECAUSTA P. & TERRE J. (1981). Eapeiimental rabies in cats: immune response and
persistence of immunity. Cornell Vet., 71 (3), 311-325.

TEEPSUMETHANON W., POLSUWAN C., LUMLERTDAECHA B., KHAWPLOD P.,
HEMACHUDHA T., CHUTIVONSGE S., WILDL H., CHIEWBAMRUNGKIAT M, &
PHANUPHAK P. (1991). Immune response to rabies vaccine in Thar dogs: a preliminary
report. Vaceme, 9, 627 630.

THRAENART O., RAMAKRISHNAN K., JAGER O. & Marcus IJ. (1989). Antibody
induction determined by the mouse neutralization test, rapid fluorescent focus inhibition
test, and Essen enzyme linked immunoadsoi bent assay is corielated. Jn Progress in Rabies
Control (O. Thraenart, H. Koprowski, K. Bogel & P. Sureau, eds). Wells Medical, 384-402.
TIERKEL E.S., Koprowshl H., BLACK J. & Gorrié R.H. (1949). ; Prelminar y
observations im the comparative prophylactic vaccination of dogs against rabies with ving
virus vaccines and phenolized vaccine. J. Am. vet, Res., 10, 361.
 

 

 

Case 1:20-cv-04248-FB-RLM Document 4-5 Filed 09/11/20 Page 27 of 79 PagelD #: 84

¥

760

68. TOMA B., KOUTCHOUKALI M.A., BLANCOU J., CHappuis G., Trxtgr G. & ELoIT M.
(1985). Vaccination of dogs against rabies. Comparison of serological responses one
year after intradermal or subcutaneous vaccination. Jn Rabies in the tropics (E. Kuwert,
C. Mérieux, H. Koprowski & K. Bégel, eds). Springer Verlag, Berlin, 255-261.

69. TOMA B., KOUTCHOUKALI M.A., BLANCOU J., ELoir M., GANIERE J.P. & CHANTAL J.
(1987). - Vaccination antirabique du chien : réponse sérologique comparée un an aprés
premier rappel a l’aide de vaccin contenant un adjuvant. Rey. Méd. vét., 138, 905 911.

70. TSIANG H., BLANCOu J, & LAGRANGE P.H. (1981). BCG modulation of delayed type
hepersensitivity, humoral response and acquired resistance after rabies vaccination. Arch.
Virol., 69, 167 176.

71. WANDELER A., WACHENDORFER G., FORSTER U., KREKEL H., MULLER J. & STECK F.
(1974). Rabies in wild carnivores in Central Europe. Zentbl. VetMed., B, 21, 757-764.

72. WHETSONE C.A., BUNN T.O., EMMONS R.W. & WikTor T.J. (1984). Use of
monoclonal antibodies to confirm vaccine induced rabies in ten dogs, two cats and one
fox. J. Am. vet. med. Ass., 185, 285.

73. WikToR T.J. (1978). Cell mediated immunity and post exposure protection from rabies
by inactivated vaccines of tissue culture origin. Dev. biol, Stand., 40, 255-264,

74. WILSNACK R.E. & PARKER R.I. (1966). Pathogenesis of skunk rabies virus: rabies
inhibiting substance as related to rabies diagnosis. J. Am. vet. Res., 27 (116), 39-43.

75, YASMUTH C., NELSON K.E., Laima T., SUPAWADEE J. & THAIYANANT P. (1983).
Prevalence of abortive canine rabies in Chiang Mai, Thailand. J. med. Ass. Thai., 66,
169-175.
 

 

Rey. sci. tech. Off. mt. Epiz., 1992, 11 (3), 735 760

Practical significance of rabies antibodies
in cats and dogs

M.F.A. AUBERT *

Summary: Doubt has sometimes been cast upon the protective effect of rabies
antibodies in serum. Animals and humans suffering from fatal rabies often
produce high antibody titres, while rabies cases are also observed in vaccinated
animals. Cellular immunity is also largely involved in protection. Nevertheless,
a large number of laboratory experiments and field observations clearly
demonstrate that cats and dogs which develop antibodies after vaccination and
before challenge have a very high probability of surviving any challenge, no
matter how strong the dose and which virus strain was used.

Rabies antibody titration can, therefore, afford a strong additional guarantee
to the vaccination certificates accompanying domestic carnivores during
transportation between countries. Quarantine rules should also be adapted to
the epidemiological features in the exporting country, e.g. statistics of vaccination
failure in cats and dogs and host-virus adaptation of the rabies strains circulating
in these countries.

KEYWORDS: Antibodies Cats - Dogs - Rabies - Survival to challenge.

INTRODUCTION

Cats and dogs can introduce rabies into disease free countries if they are incubating
the disease and are transported during the pre-symptomatic phase. To prevent such
introduction, vaccination is recommended. The present article reviews publications
dealing with rabies protection afforded to cats and dogs by vaccination.

Only the parenteral route of vaccination will be considered, as the oral route is
employed only for wandering and non-restrained carnivores; extensive results for
individual cats and dogs are unavailable. Also, since oral vaccination could mobilise
immunity pathways other than those obtained parenterally, the results with one
procedure may be not transposable to the other.

Furthermore, no consideration will be given here to the results of vaccination after
exposure, which does little, if anything, to alter disease (20).

Emphasis will be given to the most common method for measuring rabies
immunisation: assays for rabies virus neutralising antibodies in serum (henceforth
referred to as ‘‘neutralising antibodies’’). The practical significance and consequences
of rabies virus neutralising antibodies in cats and dogs are considered; namely, to
what extent do neutralising antibody titres confer protection against subsequent

challenge?

 

* Centre national d’études vétérinaires et alimentaires, Laboratoire d’études sur la rage et la pathologie
des animaux sauvages, B.P. 9, 54220 Malzéville, France.
 

 

Case 1:20-cv-04248-FB-RLM Document 4-5 Filed 09/11/20 Page 29 of 79 PagelD #: 86

1

736

No consideration will be given to the question of whether real protection against
challenge is provided by neutralising antibodies and/or other immunity ac ors. res
of neutralising antibodies in serum are simply viewed as the easiest means o “ g
the likelihood that a cat or dog will not contract rabies following exposure.

STUDIES IN DOGS
NEUTRALISING ANTIBODIES AFTER VACCINATION

General considerations

-inetics obtained for neutralising antibodies after vaccination have been
thoroughly deseribed in the literature. The curve of neutralising antibodies after
vaccination and boosters follows the pattern generally observed with other antigens:
seroconversion and rapid rise of the level of neutralising antibodies after first
vaccination, followed by a slow decrease, a new rise after booster to reach a higher
level than previously observed, then a new decrease leading to a stabilised higher level
(Fig. 1) (8, 51, 63). The decrease of neutralising antibody levels has been evaluated

    

 

 

 

 

47
3 _ Low potency vaccine
E
zs *
2
Se, o.
ES _
= 2 ow
85 0 '
“9g 0 10 20 30 40 50 66 70 80 90
sf *
20 4
sv
ss oY
2
5 34
32
as
>
1 lL
\
0 0 10 20 30 40 50 60 70 80 so
Davs after vaccination
—O— ntramusculat —~ -~O- — subcutaneous

Fic. 1

Kinetics of rabies neutralising antibodies in sera of
Jaboratory dogs vaccinated with a tissue culture vaccine “
Variations accoiding to vaccination route and antigenic value 1

of the vaceme as measured by the NIH test :
(63, 64) t
 

 

 

737

in domestic populations of owned dogs in several countries: in Canada, titres of
neutralising antibodies in the sera of dogs showed a clear division between on the
one hand, dogs vaccinated or revaccinated one year before and, on the other hand
dogs revaccinated three weeks before (33). Data from Thailand and Java show that
the neutralising antibody titre decreases very rapidly after 60 to 120 days to levels
5 to 25 fold less than the highest point reached during the kinetics (Fig. 2) (40, 65)
The higher level of neutralising antibodies obtained when owned dogs are vaccinated
several times has been described by Sasaki and colleagues (55, 56).

(geometric mean logi)

 

Rapid fluorescent focus inhibition test (RFFIT) 1U/ml

 

 

Days after vaccination

—@— > 12 months ——-——6 12 months -2- 36 months

Fic. 2

Kinetics of rabies neutralising antibodies in sera of owned dogs
of various ages in Thailand after one subcutaneous vaccination
with a tissue culture vaccine
The number of dogs sampled was
54 at day 0 and 31 at day 360
(65)

With regard to the production of neutralising antibodies and the relation of these
antibodies to protection against challenge, a clear distinction must be made between
live virus vaccines and inactivated virus vaccines. These two types of vaccine cannot
be directly compared. The best relation between antibody production and protection
has always been obtained with inactivated virus vaccines and it is, therefore, the latter
which will be considered in greater detail, especially as they currently represent the
only type of vaccine authorised in a great many countries.
 

 

 

738

High individual variability

In laboratory dogs bred and kept under the same conditions and in comparable
health, neutralising antibody titres obtained after the same form of vaccination
commonly range from zero to twenty international units (IU) or more per ml (19,

51, 53).

Influence of vaccine types and potency

The first complete study of live virus vaccines was published by Dean and
colleagues (32). This study established a correlation between antibody production
and resistance to challenge, which was confirmed by later studies (see below). As
far as inactivated virus vaccines are concerned, besides individual variation, the level
of neutralising antibodies in serum correlates positively with the antigenic value of
the vaccine as determined by the American National Institutes of Health (NIB) test.
This observation is common in the course of vaccine production and control on
laboratory dogs (Fig. 1) (47, 63). The influence of the antigenic value of the vaccine
on the level of neutralising antibodies has also been demonstrated in domestic
populations of owned dogs; in Switzerland, Engels and colleagues (35) showed that
in owned dogs, higher titres were generally obtained with inactivated vaccines than
with live (and less potent) vaccines.

However, when inactivated virus vaccines with an antigenic value (as measured
by the NIH test) equal to or greater than 1.0 IU per dose are employed, no correlation
can be shown between the level of neutralising antibodies in individual dogs and the
titre of the vaccine. This result was first demonstrated in owned dogs to in France
by Blancou and colleagues (13). In this experiment, dogs were sampled randomly
from populations living under various conditions and were vaccinated with a range
of commercially available vaccines. Chappuis and colleagues (30) and Lazarowicz
and colleagues (45) used laboratory dogs to investigate whether the administration
of vaccines from the same producer would entail a correlation between the NIH titre
of vaccines and the level of neutralising antibody response. Even under standardised
conditions, no correlation was found. The same conclusion can be drawn from the
results of Barth and colleagues (7).

In summary, a significant variation of neutralising antibody response can be shown
only under a broad range of vaccine potencies (61). When the potencies of commercial
inactivated virus vaccines are fairly high, the neutralising antibody response will be
related only to the immune responses of individual dogs.

Influence of the route of vaccination

Since Pasteur, the route of vaccination has been subcutaneous (S.c.). Fuenzalida
in 1967 demonstrated that the intramuscular (i.m.) route resulted in higher neutralising
antibody titres in sera of dogs (37). Apart from Merry (46), who found no clear
advantage for the i.m. over the s.c. route, the results obtained by Fuenzalida were
largely confirmed (22, 25, 63). However, the advantage of the i.m. route diminishes
with high potency vaccines (Fig. 1) (63) and the use of adjuvanted vaccines renders
the im. route excessively painful. Adjuvants confer a longer lasting immunity, which
can be obtained with a smaller quantity of antigen, as first demonstrated on laboratory
dogs (52), then on owned dogs (43, 68, 69). Despite the use of smaller quantities of
antigen and a reduced vaccination schedule (less frequent boosters), the neutralising
antibody levels reached after one, two or three years with adjuvanted vaccines were
 

 

 

739

equivalent to those reached with non-adjuvanted vaccines given according to the usual
schedule (two injections of vaccine the first year, with annual boosters).

The importance of the vaccination route was clearly demonstrated with intradermal
injection of vaccine in dogs (68). Unfortunately, the advantages of an enhanced
response obtained with a minute dose of vaccine (2 x 0.1 ml) were offset by the fact
that intradermal injection must be performed on the inside of the ear and, hence,
this procedure must be conducted dangerously near the mouth of the animal.

Influence of age

It has been shown that dogs 11-16 weeks of age respond better to Flury low egg
passage (LEP) or high egg passage (HEP) vaccine than dogs 5-10 weeks of age
(81% vs. 38% protection from challenge, respectively) (41). The relationship between
the age of animals and protection from challenge was confirmed in a laboratory study
by Bunn in three- to five-month-old pups. Three months after vaccination with Flury
LEP vaccine, ten of forty pups had antibody titres below 1/5 (24, 25).

Asurvey on owned dogs in France showed that even beyond three months of age,
older dogs produced higher titres (Fig. 3) (13).

4.5 T

44

 

Virus neutralisation test in mice (MNT);
1 dilution (geometric mean logyo)

 

0 + + | + + + + + —4
0 10 20 30 40 50 60 70 80 90

Age of dogs (months)

Fic. 3

Correlation between rabies antibody level reached
after one vaccine injection and age of dogs
Study conducted on 66 owned dogs in France

13
 

 

740

The influence of age on the neutralising antibody response in dogs was also clearly
demonstrated on owned dogs in Thailand by Teepsumethanon and colleagues (65).
These authors described the kinetics of neutralising antibodies in three age groups:
3 weeks to 3 months, 6 to 12 months, and more than 12 months. Whenever the mean
level of neutralising antibodies was evaluated after vaccination, the older dogs had
the highest levels of response. Given the difficult conditions prevailing in Thailand,
the superior response of older dogs could also be related to the increased life expectancy
of dogs with a more powerful immune system (Fig. 2).

The presence of specific neutralising antibodies transmitted to puppies via
colostrum impedes development of active immunity. The interference between passive
neutralising antibodies of maternal origin and active immunisation has been studied
by Précausta (52, 53). Puppies of non immune bitches vaccinated at the age of one
month respond with the same neutralising antibody level as puppies vaccinated at
seven months of age. Puppies of immune bitches vaccinated at one month of age
show neutralising antibody levels which decrease according to the same kinetics as
unvaccinated members of the same litter.

After ten weeks (44) to twelve weeks (52), no traces of maternal neutralising
antibodies remain. Surveys in pet dog populations where systematic vaccination of
adult dogs is practised (in France and elsewhere) have confirmed that no further
interference between active and passive immunity occurs beyond this age (53).

Influence of the health and breeding status of dogs

Blancou and colleagues (19) compared the proportion of individuals developing
neutralising antibodies in 64 dogs after the administration of adjuvanted or non-
adjuvanted vaccines. This rate may vary considerably depending on the category of
dog (bred for laboratories, belonging to individuals in France or uncontrolled in
Tunisia). The rate drops from 100% to 59% in the case of semi-stray dogs as compared
to laboratory dogs (Fig. 4). Urban dogs in Lima (Peru) exhibited better rates than
in Tunisia, but the rates were still lower than in dogs kept under laboratory
conditions (31). Although the health status of these populations had not been
measured in the previous studies, this status is probably responsible for the differences
observed by Teepsumethanon and colleagues (65) in Thailand: Thai pet dogs which
had received one s.c. dose of rabies vaccine exhibited a better neutralising antibody
response when they did not suffer from anaemia (Fig. 5). In 440 pets under quarantine
in Hawaii, Sasaki and colleagues (56) demonstrated that those with internal parasites
had significantly lower levels of neutralising antibodies than those without parasites.

LEVEL OF NEUTRALISING ANTIBODIES IN SERA
AND RESULTS OF CHALLENGE

Challenge under laboratory conditions

In view of the serious problem posed by rabies, challenge of previously vaccinated
dogs has often been performed even when a large proportion of the dogs under
experiment exhibited a seroconversion. Moreover, such challenges are performed in
1esponse to doubts which have sometimes been cast on the significance of neutralising
antibodies 1o rabies, due to the fact that high titres have been measured in human beings
and animals dying of rabies. In fact, very few diseases show so clear a correlation as
in rabies between se:oconveision before challenge and protection from challenge.

 
 

Case 1:20-cv-04248-FB-RLM Document 4-5 Filed 09/11/20 Page 34 of 79 PagelD #: 91

741

Virus neutralisation test in mice (MNT);
i dilution (geometric mean logyg)

 

 

 

 

 

non adjuvanted vaccine adjuvanted vaccine
(2 injections) (I injection)

fj laboratory dogs [[] pet dogs BB stray dogs

 

Fic. 4

Influence of the breeding standards of dogs on the level
of rabies antibody reached one year after vaccination
Comparison of laboratory dogs, pet dogs in France
and stray dogs in Tunisia
(19)

(geometric mean logi9)

 

 

 

 

0 60 120 1B0 240 300 360

Rapid fluorescent focus inhibition test (RFFIT) 1U/ml

Days after vaccination

—Q— no anaemia -}-— anaemia

Fic. 5

Influence of the health status of Thai dogs on the level
of rabies antibody reached after one vaccination

Comparison of dogs with or without anaemia
(65)

 

 
 

 

 

742

In the context of movement of dogs between countries, it is possible to check the
efficiency of previous vaccinations. A large number of reports can be summarised
by the simple comparison of the proportion of dogs surviving challenge vs. the
proportion of dogs with detectable neutralising antibodies in serum just before
challenge (i.e. theoretically when the neutralising antibody level is lowest). These
summaries are given in Tables J to VIII.

Sikes and colleagues (62) employed several types of vaccine on dogs and challenged
them one or three years after vaccination (Tables I and Il). Sikes (61) commented on
the three-year experiment as follows: “In this study, as in many others, presence of
neutralising antibodies to rabies at the time of challenge did not indicate protection for
all of the animals. Likewise, absence of neutralising antibodies in serum at the time of
challenge did not mean the animals were unprotected. However, there was strong
statistical significance (P < 0.1) that animals with neutralising antibodies at the time of
challenge were better protected than those with no detectable neutralising antibodies.”’

TABLE I

Laboratory dogs: one intramuscular vaccination
with various vaccines, challenge with rabies virus NYC-Ga strain
one year after vaccination
(61)

 

Dogs with antibodies Dogs surviving

 

Vaccine just before challenge challenge
(%)

Eaperiment 1
LEP tissue culture 88 9/10
LEP tissue culture 73 10/10
ERA tissue culture 73 10/10
LEP chicken embryo 70 10/10
HEP tissue culture 63 10/10
CVS adjuvanted 13 7/10
None 0 0/10

Experiment 2
Suckling mouse brain 95 10/10
Suckling mouse brain 67 10/10
None 0 0/10

 

LEP: low egg passage

HEP: high egg passage

ERA Ehzabeth (Gaynor) Rokitmhi Abelseth
CVS: challenge virus strain

Sikes employed the NYC-Ga (New York City-Georgia) dog salivary gland strain
of rabies virus. The same strain has also been used for challenge in other experiments

(Tables IJ to VJ) and the results confirm each point of the statements made by
Sikes (60) regarding vaccination of dogs:

a) generally, groups of dogs with a high percentage of seroconversion will have
the highest probability of surviving challenge

 
 

 

 

Case 1:20-cv-04248-FB-RLM Document 4-5 Filed 09/11/20 Page 36 of 79 PagelD #: 93

743

TABLE II

Laboratory dogs: one intramuscular vaccination with
various vaccines, challenge with rabies virus NYC-Ga strain
three years after vaccination
(63)

 

Dogs with antibodies

Vaccine just before challenge Dogs surviving

 

(50) challenge
LEP tissue culture 87 29/30
LEP tissue culture 69 26/29
ERA tissue culture 57 27/30
LEP chicken embryo 54 28/30
Suckling mouse brain 48 27/27
HEP tissue culture 42 27/29
Suckling mouse brain 28 23/29
CVS adjuvanted 0 17/29
None 0 3/30

 

Results of challenge Antibodies before challenge

 

yes no
Rabid 3 * 26
Surviving 157 47

 

* titres of 1/2, 1/3 and 1/5 (endpoint neutralising dilutions of the serum)

TABLE III

Laboratory dogs: one vaccination with HEP vaccine,
challenge with rabies virus NYC-Ga strain
three years after vaccination
(22)

 

Dogs with detectable Dogs surviving

Vaccination antibodies just before challenge challenge

 

Intramuscular injection

Undiluted 29/30 30/30

Diluted 1/10 6/10 10/10

Diluted 1/100 4/10 9/10
Subcutaneous injection

Undiluted 4/29 17/29

Diluted 1/10 0/9 2/9

Diluted 1/100 0/8 2/8

None 0/30 0/30

 
 

Case 1:20-cv-04248-FB-RLM Document 4-5 Filed 09/11/20 Page 37 of 79 PagelD #: 94

 

 

 

 

 

 

 

 

 

7144
TABLE IV
Laboratory dogs: subcutaneous vaccination with
tissue culture vaccine, challenge with rabies virus NYC-Ga strain
twenty-seven months after vaccination
8)
Antigenic Dogs with detectable antibodies Dogs surviving challenge
value of | 42 months after vaccination Vaccinated Controls
vaccine
0.6 8/8 8/8 0/7
1.7 19/20 17/18 ** 3/12
4.6 10/10 9/9
2.3 6/9 8/9 #** 4/12
> measured by the NIH test, eapressed in JU/dose
** The dog which died of rabies had always had the lowest antibody ttre in the group
+44 The dog which died of rabies had never seroconverted
TABLE V
Laboratory dogs: subcutaneous vaccination with
tissue culture vaccine, challenge with rabies virus NYC-Ga strain
three years after vaccination
(52)
Dogs with serum D test
Vaccination antibodies >0.5 IU/ml Ogs surs iving challenge
just before challenge Vaccinated Controls

One injection of
adjuvanted vaccine 29/30 29/30 0/20

TABLE VI

Laboratory dogs: intramuscular vaccination with tissue culture
adjuvanted yaccine, challenge with rabies virus NYC-Ga strain
three years after vaccination

 

 

(59)
Vaccination Dogs with detectable antibodies Dogs surviving
just before challenge challenge
Yes 14/25 23/25 *
No 0/10 5/10

 

* One of the two dogs which died following challenge was c. e
neutrahane dilution of the serene) ig ge seronegative, the other had a ttre of 1/4 (endpoimt

 
 

745

b) on an individual basis:

a dog with neutralising antibodies just before challenge will have the best chance
of surviving a severe challenge

— a dog with no detectable neutralising antibodies just before challenge will have
a high chance of surviving a severe challenge if it seroconverted after vaccination

some dogs will not survive a severe challenge even if they have detectable
neutralising antibody titres before challenge; generally these titres are the lowest of
the group.

In studies of fox strains of rabies virus (Tables VII and VII), the possibility of
procuring a strong immunity as long as four to five years after vaccination, and of
enhancing protection by the use of adjuvanted vaccines, has been demonstrated. These
studies also confirmed the correlation between neutralising antibodies and protection
against a fox strain.

TABLE VII

Laboratory dogs: intramuscular vaccination with ERA vaccine,
challenge with rabies virus fox strain
four or five years after vaccination

 

 

(44)
Vaccinati Dogs with detectable antibodies Dogs surviving
accination :
just before challenge challenge

Four years before challenge

Yes 5/10 7/10

No 0/9 0/9
Five years before challenge

Yes T/14 13/14

No 0/14 5/14

 

TABLE VIII

Laboratory dogs: subcutaneous vaccination with adjuvanted
tissue culture vaccine, challenge with rabies virus fox strain
two years after booster vaccination

 

 

(38)
A nfigenic Dogs with detectable antibodies Dogs surviving challenge
vaccine : just before challenge Vaccinated Controls
4.2 9/10 -* 10/10 0/5

 

* measured by the NIH test, eapressed in JU/dose
** two dogs with an antibody titre <0 5 TU/mt

 
 

 

 

746

agues (28, 29) gathered pre-challenge neutralising antibody litres
and ee casa o aited on dogs by the United States National Veterinary
Services Laboratories and by vaccine manufacturers. Most of the dogs were challenged
with the NYC-Ga strain, but results obtained with fox or skunk strains were also
added. Sera were titrated either by the virus neutralisation test in mice (MNT) 6)
or the rapid fluorescent focus inhibition test (RFFIT) (62). Data on neutralising
antibodies originally expressed in arithmetical dilutions by Bunn (26, 27) have been
converted into JU in Figure 6. Beyond 0.03 IU/ml with the MNT or 0.05 JU/ml with
the RFFIT, the expected survival to challenge by a dog strain reaches 95%. With
288 dogs having RFFIT titres above 0.1 1U/mil, a 100% survival rate was obtained.
The maximum survival rate observed among animals with the highest neutralising
antibody titres measured by MNT was 99.5%.

100 +

&
°°
904+ 92 | 119
12

Survival rate (Yo)

 

 

 

 

 

 

 

 

 

control <0 02 oo <00S O08 <0] Oo} <2

Pre challenge antibody utre (U/ml)

BB ovvus neutrahsauion test m mice (MNT) ([] rapid fluorescent focus mlubition test (RIT IT)

approxmmately 0% (precise data not given)

Fic. 6

Survival rate after challenge of laboratory dogs correlated
with the level of rabies antibody reached before challenge
Dogs were vaccinated with various vaccines and challenged one year
after vaccination with NYC Ga, fox or skunk strains; the number of
dogs in each class is written at the top of the bars
(27)

Given the higher susceptibility of dogs to dog strains (e.g. NYC Ga), which was
proven by cross challenge of dogs with homologous and heterologous (fox) strains
(15, 17), the challenge with fox strains could be expected to be less severe.
Unfortunately, the data ate too scaice to permit a definitive conclusion.

 
 

 

 

747

Natural infection of vaccinated dogs

The number of vaccinated dogs which become naturally infected is related to
several factors other than vaccine potency, such as probability of encountering an
infected animal, severity of bites, health status and immune efficiency of the vaccinated
dogs, and host virus adaptation. Such considerations could explain why vaccinated
dogs suffer rabies more often in the course of dog rabies enzootics than during fox
rabies enzootics. In Thailand, 9% of the dogs found positive upon laboratory diagnosis
had been vaccinated within the previous two years (39). In Nigeria, a survey of 2,500
dogs vaccinated over two years, showed that at least four died of rabies three to eight
months after vaccination (1, 2).

The following reasons (16) for the failure of immunity may be suggested:

inappropriate vaccination with inadequately stored or improperly injected
vaccine

— vaccination during the incubation of rabies or before the onset of an
immunological response

— a heavy challenge overwhelming host defences
— intrinsic incapacity in the host.

Whatever the origins of rabies cases recorded in vaccinated dogs, their number
seems relatively low in areas contaminated with fox rabies (e.g. in Europe) (20). In
France, only ten cases of so-called vaccination failures in dogs (and four among cats)
have been registered over a period of twenty-three years (6). This number should be
compared with the 4,250,000 cats and dogs vaccinated annually in France (this figure
is based on the annual number of vaccine doses sold for domestic carnivores). The
probability of a cat or dog becoming rabid if vaccinated can be estimated as
14/(23 x 4,250,000), which is less than 1/6,980,000. In France, dogs in contact with
a rabid animal in an enzootic area are not sacrificed and can be kept alive if, prior
to contamination, they have been properly vaccinated (with certificate and
identification). In such cases, the animals are immediately revaccinated. A study of
more than 3,500 dogs which had close contacts (bites in 36% of cases) with foxes
(mainly) or other carnivores which were diagnosed as rabid by laboratory examination,
revealed that only three dogs developed rabies (50). The failure rate in animals which
were definitely contaminated can be estimated as 3/3,500, given that injection of
vaccine after contamination has been shown to provide no protection (20). It must
be emphasised that these failures were recorded before 1984 and that failure is now
less probable, given the generalisation of adjuvanted vaccines for dogs. In the United
States of America, four rabies vaccine failures were recorded in cats and dogs in 1988
with 33,182,575 vaccinated domestic carnivores the same year (rate — 1/8,296,000)

(34),

Such evaluations could be useful in comparing the risks of vaccination with those
of quarantine. For even when they are strictly managed, quarantines still entail a
tisk. For instance, in many countries, the quarantine period is six months. However,
longer incubation periods have been reported in dogs (8.5 months after challenge)
(67) and in other carnivores (12 months or more for foxes) (57). According to Sasaki
and colleagues (55), Beynon determined that a quarantine period of nine months would
be necessary to detect all cases of incubating rabies with a 95% degree of confidence.
 

 

 

 

748
STUDIES IN CATS
NEUTRALISING ANTIBODIES AFTER VACCINATION

Although fewer studies have been conducted on vaccination of cats against rabies,
several of the characteristics observed in dogs were also observed in cats:

the kinetics of neutralising antibodies follow the same profile in the two species
(8, 23, 64)

the relationship between the potency of vaccines and the level of neutralising
antibodies: Lawson and colleagues (44) have shown that the less diluted modified
live vaccines induced the highest rate of seroconversion in vaccinated cats (Table IX)
but Lazarowicz and colleagues (45) obtained no correlation of the antigenic value
of inactivated virus vaccines as determined by the NIH test and mean neutralising
antibody titres in vaccinated cats; however, as for dogs, it is necessary to take account
of the fact that the production of antibodies (and protection against challenge)
obtained after administration of live virus vaccine (44) and inactivated virus vaccine
(45) can show great divergence and are not readily comparable

the greater efficacy of intramuscular vaccination (59) (Table X).

TABLE IX

Laboratory cats: intramuscular vaccination with various vaccines,
challenge with rabies virus fox strain five weeks and four years
after vaccination

 

 

(44)
Cats with detectable Avi
Vaccination antibodies just before Cats surviving
challenge
challenge ®
Five weeks before challenge
ERA undiluted or diluted 1/10 19/19 19/19
Inactivated virus vaccine undiluted or diluted 1/10 20/20 20/20
ERA diluted 1/100 or 171,000 5/20 12/20
HEP diluted 1/1,000 1/40 11/40
Inactivated virus vaccine diluted 1/1,000 0/5 2/5
None 0/11 3/11
Four years before challenge
ERA 1/8 8/8
None 0/8 1/10

 

ERA: Ehzabeth (Gavnor) Rokiutnila Abelseth
HEP. high egg passage

Concerning the influence of age, Précausta and colleagues (53) described the good
neutralising antibody :esponse achieved by three month-old kittens, even those born
of immune queens.

To ow knowledge, Blancou and colleagues (18, 19) are the only authors who have
tested vaccination results on owned cat populations. Pet cats appeared to respond
well to the administration of an adjuvanted vaccine. In contrast, the same authors

 
 

 

Case 1:20-cv-04248-FB-RLM Document 4-5 Filed 09/11/20 Page 42 of 79 PagelID #: 99

4

749

TABLE X

Laboratory cats: intramuscular vaccination with tissue culture
adjuvanted vaccine, challenge with rabies virus NYC-Ga strain
one to three years after vaccination

 

 

(59)
Vaccination Cats with detectable antibodies Cats surviving
just before challenge challenge

One year before challenge

Yes (subcutaneous) 5/5 5/5

No 0/4 0/4
Three years before challenge

Yes (intramuscular) 25/25 24/25 *

No 0/10 1/10

 

* Prior to challenge, the cat which died of rabies had an antibody titre of 1/2 (endpoint neutralising
dilution)

obtained mild or zero neutralising antibody responses when vaccinating cats sampled
from stray populations in France. With stray cats, the worst result was obtained with
non-adjuvanted vaccines: 5 of 9 individuals did not respond (Fig. 7).

34

 

 

z
as
SAC

1 dilution (geometric mean logyq)
SS ss ~

Virus neutralisation (cst in mice (MNT);
s

 

ws AQ

—
ve

 

 

 

 

 

 

0
non adjuvanted vaccine adjuvanted vaccine

(2 injections) (1 injection)

"4 laboratory cats {J pet cats MH stray cats

 

Fig. 7

Influence of the breeding standards of cats on the level of
rabies antibody reached one year after vaccination

Comparison between laboratory cats, pet cats in France
and stray cats in Tunisia
(19)

 
 

 

750

LEVEL OF NEUTRALISING ANTIBODIES
AND RESULT OF CHALLENGE

Challenge under laboratory conditions

Although there are few field studies on the immunity of pet or stray cat
populations, there are numerous laboratory studies on challenge of vaccinated cats

(Tables IX to XII).
TABLE XI

Laboratory cats: subcutaneous vaccination with
tissue culture vaccine, challenge with rabies virus NYC-Ga strain
3.4 to 3.7 years after vaccination

 

 

(64)
Cats with antibodies wos Wl
Vaccination >0.5 [U/ml 0-6 months Vata eek
before challenge
Non-adjuvanted vaccine 8/8 8/8 0/5
Adjuvanted vaccine 5/5 5/5 0/5
Adjuvanted vaccine 8/11 10/10 1/10

 

TABLE XII

Laboratory cats: challenged with rabies virus NYC-Ga strain
four to six-and-a-half months after vaccination
(42)

 

Cats with antibodies
Vaccination >0.5 1U0/ml
just before challenge

Cats surviving challenge
Vaccinated Controls

 

Inactivated virus in cell culture
antigenic value 0.9 « 8/8 7/8 7*
antigenic value 1.8” 5/8 8/8 0/16

Modified live virus
BRA 2/8 3/8 28®

 

* measured by the NIH test, eapressed in 1U/dose
+’ The cat which died of rabies had a pre-challenge titre of $ 34 1U/ml
+++ The cats which died of rabies had the lowest antibody titres

ERA. Elizabeth (Gaynor) Rokitmhi Abelseth

Challenge was performed with a dog strain (NYC-Ga) mimicking the situation
of canine street rabies (42, 61, 64) o1, in other experiment, a fox strain mimicking
the situation of sylvatic fox rabies in continental Europe (38, 44). With both strains,
the general conclusion was the same as for dogs: the probability of a cat surviving
challenge can be predicted by the level of neutralising antibodies. Of course,
unexpected deaths can occur: Kihm and colleagues (42) reported a rabies death in

 
 

 

 

 

751

acat which had a pre-challenge titre of 5.34 IU and Blancou and colleagues (18) in
another cat with a pre challenge titre of 0.87 IU/ml.

The cumulative challenge results on cats reported by Bunn (26, 27) are described
in Figure 8 and Tables XIII and XIV. With a neutralising antibody level of more

than 0.1 JU (measured by MNT) or more than 0.2 JU (measured by RFFIT), all of
the cats survived challenge. ,

100 +
|

90 + 49 187

59 94 62

 

 

 

804 S7

 

 

704 87
60+ 185
50 +

 

40+
30 +
20+
10+

Survival rate (%)

 

 

 

 

 

 

04 + + + t t 1
controls <0 03 003 <005 005 <0! O01 <02 >o2

 

 

Pre challenge antibody ttre dU/ml)

MM virus neutrahsation test in mice (MNT) (0 rapid fluorescent focus inhibition test (RFFIT)

approximately 20% (precise data not given)

FIG. 8

Survival rate after challenge of laboratory cats correlated with
the level of rabies antibody reached before challenge
Cats were vaccinated with various vaccines and challenged one year
after vaccination with NYC-Ga, fox or skunk strains; the number of
cats in each class is written at the top of the bars
(27)

Natural infection of vaccinated cats

The safety problem associated with the receptivity of cats to live virus vaccines
such as Flury LEP and HEP or Street Alabama Dufferin (SAD) strain vaccines will
not be reviewed here (11). But it should be remembered that while cats are the species
with the largest number of rabies cases directly induced by the inoculation of live
modified virus strains, other species such as dogs and foxes are also receptive (72).

 

 
 

 

 

 

752
TABLE XIII

Challenge results from rabies immunogenicity tests conducted
in dogs and cats with vaccines approved for use
in the United States of America

 

 

(27)
Antibody titre *

Vaccine <5 5-9 10-19 20-39 >40
Flury modified live vaccine 1/50 %* 0/16 0/26 0/15 0/40
SAD modified live vaccine 5/55 3/36 1/41 0/35 1/188
SAD inactivated virus, 21/156 2/63 1/116 0/79 0/150

tissue culture origin
Pasteur inactivated virus, 5/44 1/45 0/38 0/32 0/76

tissue culture origin
Pasteur inactivated virus, 13/133 2/62 5/73 1/34 0/164

nervous tissue origin

+ antibody titres expressed as 50% endpoint neutrahsing dilutions established by either the virus neutralisation test
m mice (MNT) or the rapid fluorescent focus inhibition test (REFIT)
+4 dead/challenged

SAD: Street Alabama Dufferin strain

TABLE XIV

Neutralising antibody titres in dogs and cats
and protection from challenge with rabies virus

 

 

(26)
Animals Antibody Antibody titre *
test <5 5-9 10-19 20-39 240
Dogs MNT $6/251 *- 9/100 9/92 1/63 0/171
RFFIT 84/241 13/112 9/119 0/87 0/201
Total 140/492 22/212 18/211 1/150 0/372
Cats MNT 25/155 5/57 5/94 0/33 0/144
RFFIT 17/87 3/59 1/62 1/49 1/187
Total 42/242 8/116 6/156 1/82 1/331

 

* antibody titres expressed as 50% endpomt neutralising dilutions estabhshed by either the virus neutralisation test
in mice (MNT) or the rapid fluorescent focus inhibition test (RFFIT)
~* dead/challenged

Inactivated virus vaccines are employed on cats as they are more efficient in
protecting the species against natural challenge. However, considering the results of
challenge experiments on vaccinated cats, natural infection among vaccinated pet cats
is suspected to be as frequent as for vaccinated dogs. But investigations on rabies
cases in vaccinated cats are scarce: apart from the four cases reported in France (6)
there appear to be no other reports. This discrepancy is due to the fact that dogs
have been studied considerably more than cats.

 

 
 

 

 

753

THE SIGNIFICANCE OF NEUTRALISING ANTIBODIES
IN NON-VACCINATED CARNIVORES

Non-specific and specific neutralising factors

Sekine and colleagues (58) found that sera of normal rabbits and guinea-pigs contained
non-specific inhibitors capable of neutralising the virus in the presence of complement.
In a well-conducted seroneutralisation on mice, inactivation of sera is performed for
30 minutes at 56°C. Virus inhibition by other substances was described in infected skunks
and foxes (74). Infection by mycobacteria, e.g. Bacillus Calmette-Guérin (BCG), can
also induce the production of rabies neutralising antibodies in mice and provide protection
against rabies in a number of animals (70). Since more specific immunological tests
(such as enzyme-linked immunosorbent assay: ELISA) have become widespread,
non-specific neutralising factors have not generated further scientific reports.

In endemic areas, serosurveys in wild carnivores demonstrated a high proportion
of apparently healthy individuals with neutralising antibodies in serum (54, 71) and
it has been suggested that these antibodies may have been produced following contact
with virus from other species and were, therefore, immunising but rarely fatal (12).
However, the same observations have also been reported for dog populations in areas
where dog rabies is endemic: in Thailand, in areas where no canine vaccination
programme has ever been conducted, 15-20% of dogs had neutralising antibodies,
yet remained perfectly normal when observed for prolonged periods (75); similar
results had also been reported previously in other countries of Asia and in Africa
(3, 36). These observations correlate with the high probability of inter-individual
contamination within the reservoir species, which is not the case for pet populations
in areas where rabies is endemic. The possibility of non fatal contamination of dogs
by non-canine strains (e.g. those from wild animals living in the region) has also been
proposed (20). Several questions thus arise regarding:

a) the specificity of serum titrations and the threshold level for protection against
rabies

b) the possibility of rabies outbreaks in naturally seroconverted dogs, and the
interval between seroconversion and the onset of clinical symptoms.

Rabies infections

The viral infection triggers the production of neutralising antibodies. When a high
dose of rabies virus reaches the central nervous system, neutralising antibodies are
not detectable before or at the onset of clinical signs; they are usually induced by
longer incubation periods. This phenomenon has been studied mainly in laboratory
rodents, which supply the chief model of rabies immunopathology (49, 73).
Unfortunately (but not surprisingly, considering the difficulty of handling rabid
carnivores), there appears to be no literature on the frequency and intensity of
neutralising antibody production in non-vaccinated infected cats and dogs. Some data
can be found in articles by Artois and colleagues (4), Blancou and colleagues (17)
and Fekadu (36) regarding latent or abortive rabies.

Bell and colleagues (10) proved that dogs which recovered from rabies after
intracerebral inoculation of homologous strains, had high titres of neutralising
antibody in the cerebrospinal fluid as well as in serum and retained these titres for

 
 

 

 

754

several months, whereas vaccinated dogs did not have high cerebrospinal fluid titres.
Murphy and colleagues (48) demonstrated the same phenomenon in cats.

Bell and colleagues (9) were the first to apply cerebrospinal fluid titration for an
epidemiological survey. Of 120 dogs sampled in an area where rabies was enzootic
(Buenos Aires), none was found to be positive; thus, it cannot be concluded that non

fatal rabies is common.

Blenden and colleagues (21) have suggested that the kinetics of antibody levels
in blood and cerebrospinal fluid should be compared, to determine whether specific
antibodies have been produced by infection or by immunisation. Without a booster
after a first blood and cerebrospinal sampling, the antibody level should remain stable
in cases of immunisation, or increase in cases of infection. In fact, such procedures
have never been routinely used anywhere. Indeed, given the variability of the titration
test, the constancy of an antibody titre over time is difficult to verify even in a
vaccinated animal.

Given the lack of easily-performed experimental methods, the only basis for
considering that an individual dog or cat possessing rabies neutralising antibodies
has been vaccinated is good individual identification and certification.

DISCUSSION

Laboratory conditions described in the challenge of vaccinated cats and dogs
generally appear more severe than natural conditions of challenge in the field. In
normal practice, experimenters use extremely long intervals between vaccination and
challenge (three to five years) and high virus doses involving 100% mortality in
controls. In areas contaminated by fox rabies, natural challenge is not as severe for
dogs and this could compensate for the fact that the health status of pets may be
lower than that of dogs bred in the laboratory. Epidemiological observation is by
far the more important evidence; in continental Europe, rabies vaccination of cats
and dogs is so efficient that where the annual risk of a fatal case of rabies has been
evaluated for a vaccinated pet, this risk is minute (1/6,980,000). It is also noteworthy
that in continental Europe, fox rabies has never been propagated by domestic animals
from an enzootic area to a free one even if administrative rules concerning
compulsory confinment, leashing or vaccination have sometimes been broken either
deliberately or by the simple fact that rabid pets have escaped from their owners.

If a neutralising antibody titration was required for certifying the immunological
capacity of vaccinated animals, two questions would arise regarding:

a) the choice of techniques for antibody titration

bj} the definition and accepiance of a minimum antibody titre considered as
providing protection against rabies.

A general analysis of challenge experiments leads to the conclusion that neutralising
antibody titres enable prediction of survival moe often on a qualitative basis
(i.e. Do the animals have detcctable neutialising antibodies or not?) than on a
quantilative basis. This fact becomes apparent when one tiies to determine a
“protective” threshold. For this pul pose, either method of seroneutialisation (RFFIT

 
 

755

or MNT) can be employed, provided a correlation between the two methods has been
demonstrated in the same laboratory (14, 66).

Agreements on the international transfer of dogs and cats could be formulated,
therefore, based on a designated minimum level of neutralising antibodies, and could
be proposed as an alternative to quarantine measures. The designated threshold could
be based on the results presented in this study. The security of the protection
constituted by this threshold would be increased by the extent to which it excedes
the level recognised as effective against experimental challenge in cats and dogs
(0.1 IU/ml and 0.2 IU/ml, respectively, measured by RFFIT).

ACKNOWLEDGEMENT

The author wishes to express his gratitude to Dr J. Blancou for kindly revising
the manuscript of this paper.

SIGNIFICATION PRATIQUE DES ANTICORPS RABIQUES CHEZ LE CHAT ET LE
CHIEN. M.F.A. Aubert.

Résumé : Le réle protecteur des anticorps sériques neutralisant le virus rabique
a parfois été mis en doute. Mais méme si les patients ou les animaux qui meurent
de rage peuvent produire des anticorps a des titres élevés, méme si des cas de
rage ont été décrits chez des animaux préalablement vaccinés et méme si la
composante cellulaire de Vimmunité peut participer pour une bonne part ala
protection, un trés grand nombre d’expériences de laboratoire et d’observations
de terrain prouvent que les chats et les chiens qui ont produit des anticorps
neutralisants spécifiques apres la vaccination et avant P’épreuve virulente ont
une probabilité tres élevée de survivre a une épreuve virulente, quelle que soit
la dose ou la souche virale utilisée.

En conséquence, le titrage des anticorps neutralsant le virus rabique peut
constituer une garantie supplémentaire au certificat de yaccination des carnivores
domestiques lors des transferts internationaux. Les modalités de quarantaine
devraient aussi étre adaptées aux données épidémiologiques de la rage qui sévit
dans le pays d’origine de ces carnivores. Ces données peuvent étre, par exemple,
les statistiques des échecs vaccinaux chez ces espéces ainsi que le caractére
d’adaptation aux différentes espéces hates, des souches de virus rabique qui
circulent dans ces pays.

MOTS-CLES : Anticorps neutralisant Chat Chien Rage - Survie a l’épreuve.

SIGNIFICADO PRACTICO DE LOS ANTICUERPOS ANTIRRABICOS EN EL GATO
Y EL PERRO. M.F.A. Aubert.

Resumen: Los anticuerpos antirrabicos seroneutralizantes han sido a menudo
sospechados de no conferir una buena protecci6n contra la rabia. Es cierto que
en los casos humanos y animales de muerte por rabia, los sujetos pueden pioducir

 
 

 

756

10.

1]

altos indices de anticuerpos, se han observado también casos de rabia en animales
gue habian sido previamente yvacunados; enfin, la mmunidad celular puede
efectivamente actuar sobre la proteccion. Sin embargo, a pesar de estos hechos,
numerosas pruebas de laboratorio y observaciones de campo han demostrado
que los gatos y perros que producen anticuerpos neutraligantes especificos
después de haber sido vacunados y antes de ser sometidos a la prueba wrulenta,
tienen probabilidades muy altas de sobrevivir a dicha prueba, cualquiera sea
la dosis o la cepa viral empleada.

Por lo tanto, ademds del certificado de yacunacion, la ndicacién de los titulos
de anticuerpos neutralizantes antu rdbicos puede constituir una garantia adicional
durante el transporte internacional de carnivoros domésticos. Las medidas de
cuarentena igualmente deben sei adaptadas a la situacion epidemioldgica de
la rabia en el pais de origen de los animales. Los datos epidemioldgicos relevantes
son, por ejemplo, las estadisticas relativas a los fracasos de la vacunacion en
dichas especies, asi como las caracteristicas de adaptacidn de las cepas de virus

A

rdbico existentes en esos paises a diferentes especies huéspedes,

PALABRAS CLAVE: Anticuerpos neutralizantes - Gato Perro - Rabia -
Resistencia a la prueba.

REFERENCES

_ AGHOMO H.O, & RUPPRECHT C.E. (1990). | Antigenic characterisation of virus isolates

from vaccinated dogs dying of rabies. Trop. Anum. Hlth Prod., 22, 275 280.

. AGHOMO H.O. & RUPPRECHT C.E. (1990). Further studies on rabies virus jsolated from

healthy dogs in Nigeria. Ver. Microbiol., 22, 17 22.

_ ANDRAL L. & SERIE C. (1965), | Etude expérimentale sur la rage en Ethiopie. Ann. Inst.

Pasteur, 108, 442-450.

. ARTOIS M., AUBERT M.F.A., BLANCOU J. & PERICARD M. (1984). Rage expérimentale

du chat : sensibilité symptémes  excrétion du virus. Rev. Aféd. vét., 135 (5), 281 287.

. ATANASI]U P. (1973). Quantitative assay and potency test of antiabies serum and

immunoglobulin. Jn Laboratory technique in rabies, 3rd Ed. WHO, Geneva, 314 318.

. AUBERT M.F.A. & BARRAT J. (1991). Les échecs de vaccinations chez les animauy

domestiques. Bull. Epidémiol. mensuel Rage anim. France, 21 (5), 1.

. BARTH R. & JAEGER O. (1977). Zu. Prufung der Immunitats Dauer von

Tollwutkombinationsvaccinen am Hund. Die blauen Hefte fiu den Tierarzt, 57, 337 346.

. BARTH R., GRUSCHKAU H. & JAEGER O. (1985). Chick embryo cell inactivated rabies

vaccine for veterinary use. Laboratory and field experience. J Rabies mm the tropics (B.
Kuwert, C. Mérieux, H. Koprowski & K. Bogel, eds). Springer Verlag, Berlin, 24] 248.

. Bott J.F., GONZALEZ A.M., DIAz B. & Moore G.J. (1971). Nonfatal rabies in dogs.

Experimental studies and results of a survey. J. Aim. ver. Res., 32 (12), 2049-2058.

BELL J.F., SANCHO M.I., Diaz A M. & Moort G.J. (1977) Nonfatal rabies in an

enzootic area. Results of a survey and evaluation of techniques. 4a. Epidemurol., 95 (2),
190 198.

BLLLINCER D.A., CHANG J., BURN T.O., Pick J.R., MuRPHY M. & Rania R. (1983).

Rabics induced ma cat bv high egg passage Flury stram vaceine. J. 4a. ver, med. Ass.,
483, 997,
 

 

12.

14.

16.

20.

21,

22.

23.

24,

25.

26.

27,

28.

29.

30.

757

BLANCOU J. (1988). Ecology and epidemiology of fox rabies. Rev. infect. Dis., 10
(Suppl. 4), S606 S609.

. BLANCOU J., AUBERT M.F.A., TOMA B. & ANDRAL L. (1980). _Immunité humorale du

chien aprés primo vaccination contre la rage : étude dans Jes conditions de la pratique.
Rec! Méd. vét., 150 (4), 313 318.

BLANCOU J ”» AUBERT M.F.A. & CAIN E. (1983). Comparaison de quatre techniques
de titrages sérologiques des anticorps contre le virus de la rage chez le chien. J. Diol.
Standard., 11, 271-277.

. BLANCOU J., AUBERT M.F.A. & SouLEBoT J.P. (1983). | Différences dans le pouvoir

pathogéne de souches de virus rabique adaptées au renard ou au chien. Ann. Inst. Pasteur
Virol., 134E, 523 531.

BLANCOU J ” FIRON J.P. & FIRON P.E. (1983). — Défaut de réaction immunitaire du chien
aprés vaccination contre la rage. Etude d’un cas. Conséquence. Rec. Méd. vét., 159 (10),
789 793.

. BLANCOU J., AUBERT M.F.A. & PERRIN G. (1985). Rage expérimentale du chien.

Sensibilité, symptéme, excrétion du virus. Réaction immunitaire et résistance trois ans aprés
vaccination. Rev. Méd. vét., 136 (2), 147 152.

_ BLANCoU J., ARTOIS M., BARRAT J. & PRAVE M. (1986). Vaccination du chat contre

la rage : taux d’anticorps et résistance a ]’épreuve un an aprés vaccination. Rev. Meéd. vél.,
137 (17), 29-36.

. BLANCou J., AUBERT M.F.A., PRAVE M. & HADDAD N. (1986). “Influence du statut

sanitaire des Carnivores sur leur capacité 4 s’immuniser contre la rage. Scr. Tech. Anim.
Lab., 11 (3), 237-242.

BLANCOU J., SORIA BALTAZAR R., ARTOIS M., TOMA B. & ROLLIN P, (1989). Rabies
despite pre- or post-exposure vaccination. In Progress in rabies control (O. Thraenart,
H. Koprowski, K. Bogel & P. Sureau, eds). Wells Medical, 441-447.

BLENDEN C.D., TORRES ANJEL M.J. & SATALOWITCH F.T. (1985). Applications of
laboratory technology in the evaluation of the risk of rabies transmissions by biting dogs
and cats. Adv. Anim. Welfare Sci., 221-246.

BROWN A.L., MERRY D.L. & BECKENHAUER W.H. (1973). Modified live virus rabies
vaccine produced from Flury high egg passage virus grown on an established canine-kidney
cell line: three-year duration of immunity study in dogs. J. Am. vet. Res. , 34 (11), 1427-1432.
BRUN A., CHAPPUIS G., PRECAUSTA P. & TERRE J. (1976). Immunisation des chats
contre Ja panleucopénie et Ja rage. Rev. Méd. vél., 127 (11), 1575 1580.

BUNN T.O. (1983). Rabies vaccine for use in dogs. In Rabies in the tropics (E. Kuwert,
C. Mérieux, M. Koprowski & K. Bogel, eds). Springer Verlag, Berlin, 262-273.

BUNN T.O. (1985). | Rabies vaccine for use in dogs. In Rabies in the tropics (E. Kuwert,
C. Mérieux, M. Koprowski & K. Bogel, eds). Springer Verlag, 221-226.

BUNN T.O. (1991). Cat rabies. Jn The natural history of rabies, 2nd Ed. (G. Baer, ed.).
CRC Press, 379 387.

BUNN T.O. (1991). Canine and feline vaccines, past and present. /n The natural history
of rabies, 2nd Ed. (G. Baer, ed.). CRC Press, 415 425.

BUNN T.O. & RIDPATH M.D. (1983). The relationship between rabies antibody titers
in dogs and protection from challenge. Rabies Info. Exch., 8, 43-45.

BUNN T.O., RIDPATH H.D. & BEARD P.D. (1984). The relationship between rabies
antibody titers in dogs and cats and protection from challenge. Rabies Info. Exch., 11, 8 13.
CHAPpuIS G. & TIXIER G. (1982). Etude de Ja relation existant entre le titre NIH et
les anticorps séroneutralisants obtenus aprés vaccination chez les chiens. Comp. Jinmunt.
Microbiol. mfect. Dis., 5 (1-3), 151-157.

 
 

758

31. CHOMEL B., CHAPPUIS G., BULLON F., CARDENAS E., DE BEUBLAIN T.D., MAUFRAIS
M.C. & GIAMBRUNO E. (1987). — Serological results of a dog vaccination campaign
against rabies in Peru. Rev. sci. tech. Off. int. Epiz., 6 (1), 97-113.

32. DEAN D.J., EVANS W.M. & THOMPSON W.R. (1964). — Studies on the low egg passage
Flury strain of modified live rabies virus produced in embryonating eggs and tissue culture.
Alm. J. vet. Res., 25, 756-763.

33. DERBYSHIRE J.B. & MATTHEWS K.A. (1984). Rabies antibody titres in vaccinated dogs.
Can. vet. J., 25, 383-385.

34, ENG T.R. & FisHBein D.B. (1990). Epidemiological factors, clinical findings and
vaccination status of rabies in cats and dogs in the United States in 1988. J. Aim. vet. med.
Ass., 197 (2), 201-209.

35, ENGELS M., FLUCKIGER M., KNUSLIK. & WYLER R. (1982). Der Immunstatus gegen
Tollwut bei 200 geimpften Hunden aus dem Kanton Ziirich. Schweizer Arch, Tierheilk.,
124, 149-156.

36. FEKADU M. (1991). Latency and aborted rabies. Jn The natural history of rabies, 2nd
Ed. (G. Baer, ed.). CRC Press, 191 198.

37, FUENZALIDA E. (1967). Estado actual de desarrollo de la vacuna antirrabica preparada
de cerebros de ratones lactantes en Latinoamérica. Jn First International Seminar on Rabies,
Buenos Aires, 417.

38. GANIERE J.P., ANDRE-FONTAINE G., BLANCOU J., ARTOIS M. & AUBERT A. (1989).
Vaccination antirabique du chien et du chat : taux d’anticorps et résistance a |’épreuve
virulente deux ans aprés P’injection de rappel d’un vaccin additionné d’adjuvant. Rev. Méd.
yét,, 140 (4), 281-285.

39. HEMACHUDHA T. (1989). Rabies. J77 Handbook of clinical neurology. Viral diseases
(P.J. Vinken, G.W. Bruyn & H.L. Klawans, eds). Elsevier, 383-404,

40. HIRAYAMA N., RAHARIO JusA E., AENY ROCHMAN Noor M., SAKAKI K. & OGATA M.
(1990). Immune state of dogs injected with rabies vaccines in the West Java, Indonesia.
Jpn. J. vet. Sct., 52 (5), 1099-1101.

41. KAEBERLEE M.L. (1958). | Newer tools for the prevention of rabies in domestic animals.
Ann. N.Y. Acad. Sci., 70 (3), 467 477.

42. Kino U., LAzARoOwICZ M., BOMMELI W. & ZUTTER R. (1982). Potency of two rabies
vaccines in cats as determined by antibody assay and virulent virus challenge. Comp. Immun.
Microbiol. infect. Dis., 5 (1-3), 227 232.

43. KOUTCHOUKALI M.A., BLANCOU J., CHAPPUIS G., TIXIER G., ELOIT M., GANIERE J.P.,
CHANTAL J., SIMON S., BERTHIER A. & TOMA B. (1985). Réponse sérologique du chien
aprés primovaccination antirabique 4 l’aide de vaccins adjuvés ou non. Ann. Rech. vél.,
16, 345-349,

44, LAWSON K.F. & CRAWLEY J.F. (1972). — The ERA strain of rabies vaccine. Rev. can.
Méd. comp., 36, 339-344,

45. LAZAROWICZ M., Kinm V., BOMMEL! W. & ZUTTER R. (1982). Potency testing of
inactivated rabies vaccines in mice, dogs and cats. Comp. Immun. Microbiol. infect. Dis.,
5 (J 3), 233-235.

46. MERRY D.L., BROWN A.L. & BECKENHAUER W.H. (1970). Subcutaneous vs.
intramuscular moculation of dogs. Ver. Bull., 40, 190.

47. MerRY D.L. & KoLar J.R. (1984). A compaiative study of four rabies vaccines. (er.
Med, small Anim. Clin., 79 (5), 661 664.

48. Murphy A.F., BELL F.J., BAUER S.D., GARDNER J.J., MOORE G.J., HARRISON A.K. &
CoE E.J. (1980). Expermmental chronic-tabies in the cat. 43 (3), 231-241.

49. NATHANSON N. & GONZALES SCARANO F. (1991). Immune response to rabies virus.
Jn The natural history of rabies, 2nd Ed. (G. Bae, ed.). CRC Press, 145-161.

 

 

 
 

 

 

54,

ta
wn

wer
a

57.

58.

59,

60

61.

—

62.

63.

64,

65.

66.

67.

759

. PRAVE M. (1985). = Mesures conservatoires légales appliquées aux animaur contaminés

de rage en France. Bilan aprés 8 ans (1976 1984). Jn Pasteur et la rage (R. Rosset, ed.).
Infos tech. Serv, vét., 92-95, 2648-2698.

. PRECAUSTA P. (1972). Vaccin antirabique inactivé a usage vétérinaire préparé a partir

de culture cellulaire. Syip. Ser. immunobiol. Stand., 21, 162-178.

. PRECAUSTA P., SOULEBOT J.P., BUGAND M., BRUN A. & CHAPPUIS G. (1982).

Modalités de production et immunité conférée par un vaccin antirabique inactivé provenant
de culture cellulaire. Comp. Immun. Microbiol. mfect. Dis., 5, 217 226.

. PRECAUSTA P., SOULEBOT J.P., CHAPPUIS G., BRUN A., BUGAND M. & PETERMANN M.G.

(1985). NiL cell inactivated tissue culture vaccine against rabies. Immunisation of
Carnivores. Jn Rabies in the tropics (E. Kuwert, C. Mérieua, H. Koprowski & K. Bogel,
eds). Springer Verlag, Berlin, 227 240.

ROSATTE R.C. & GUNSON J.R. (1984). Presence of neutralizing antibodies to rabies
virus in striped skunks from areas free of skunk rabies in Alberta. J. Wild/. Dis., 20 (3),
17] 176.

SASAKI D.M. & GoocH J.M. (1983). Cost effectiveness of Hawaii’s anti rabies

quarantine program. Hawaii med, J., 42, 157-160.

. SasakI D.M. & GoocH J.M. (1992). Rabies serosurvey of quarantine pets and

mongooses. Report presented to the 16th State Legislature, 75 pp.

SCHMIDT R.C. & SIKES R.K. (1968). Immunisation of foxes with inactivated virus rabies
vaccine. J. Aim. vert. Res., 29 (9), 1843-1849.

SEKINE N. & YOSHINO K. (1974). Inhibitors against rabies virus present in normal rabbit
sera. Arch. ges. Virusforsch., 45, 89 98.

SHARPEE R.L., NELSON L.O. & BECKENHAUER W.H. (1985). Inactivated tissue culture
rabies vaccine with three years immunogenicity in dogs and cats. J Rabies in the tropics
(E. Kuwert, C. Mériews, H. Koprowski & K. Bogel, eds). Springer Verlag, Berlin, 262 273.
SIKES R.K. (1971). Evaluation of canine rabies vaccine. Jn Rabies (Y. Nagano & F.M.
Davenport, eds). University Park Press, Baltimore, London & Tokyo, 343 361.

Sikrs R.K., PEACOCK G.V., ACHA P.L., ARKO R.J. & DIERKS R. (971). Rabies
vaccines: duration of immunity. Study in dogs. J. Am. vel. med. Ass., 149} 1499,
SmitH J.S., YAGER P.A. & BAER G.M. (1973). A rapid reproductible test foi
determining rabies neutralizing antibody. Bull. Wid Hith Org., 48, 535 541.

SouLrpot J.P., STELLMANN CH, BORNAREL P., PETERMANN H.G., LANG R. &
BRANCHE R. (1970). Influence de la voie d’inoculation des vaccins antirabiques chez
le chen. Bull. Soc. Sci. vét. méd., 72, 409 417.

SouLEBOoT J.P., BRUN A., CHAPPUIS G., GUILLEMIN F., PETERMANN H.G.,
PRECAUSTA P. & TERRE J. (1981). | Eaperimental rabies in cats: immune response and
persistence of immunity. Cornell Ver., 71 (3), 311-325.

TEEPSUMECTHAKON W., POLSUWAN C., LUMLERTDAECHA B., KHAWPLOD P.,
HEMACHUDHA T., CHUTIVONSGE S., WILDE H., CHIEWBAMRUNGKIAT M. &
PHANUPHAK P. (1991). Immune response to rabies vaccine in Thar dogs: a preliminary
report. Vaccme, 9, 627 630.

THRAENART O., RAMAKRISHNAN K., JAGER O. & Marcus I. (1989). Antibody
induction determined by the mouse neutralization test, rapid fluorescent focus inhibition
test, and Essen enzyme linked immunoadsor bent assay is correlated. Jn Progress in Rabies
Control (O. Thraenart, H. Koprowshi, K. Bogel & P. Sureau, eds). Wells Medical, 384-402.
TIERKEL E.S., Koprowshl H., BLACK J. & Gorrie R.H. (1949). ; Piehminaiy
observations im the compaiative prophylactic vaccmation of dogs against rabies with hving
virus vaccines and phenolized vaccine. J. Ait. vel. Res., 10, 361.
 

 

Case 1:20-cv-04248-FB-RLM Document 4-5 Filed 09/11/20 Page 53 of 79 PagelID #: 110

e é

760

68. TOMA B., KOUTCHOUKALI M.A., BLANCOU J., CHAPPUIS G., TIXIER G. & ELolr M.
(1985). Vaccination of dogs against rabies. Comparison of serological responses one
year after intradermal or subcutaneous vaccination. Jn Rabies in the tropics (E. Kuwert,
C. Mérieux, H. Koprowski & K. Bégel, eds). Springer Verlag, Berlin, 255-261.

69. TOMA B., KOUTCHOUKAL! M.A., BLANCou J., ELOIT M., GANIERE J.P. & CHANTAL J.

(1987). — Vaccination antirabique du chien : réponse sérologique comparée un an aprés
premier rappel a ’aide de vaccin contenant un adjuvant. Rev. Méd. vét., 138, 905 911.

70. TSIANG H., BLANCou J. & LAGRANGE P.H. (1981). BCG modulation of delayed type
hepersensitivity, humoral response and acquired resistance after rabies vaccination. Arch.
Virol., 69, 167 176.

71, WANDELER A., WACHENDORFER G., ForsTER U., KREKEL H., MULLER J. & STECK F.
(1974). Rabies in wild carnivores in Central Europe. Zentbl, VetMed., B, 21, 757-764.

72. WHETSONE C.A., BUNN T.O., EMMons R.W. & WikToR T.J. (1984). Use of
monoclonal antibodies to confirm vaccine induced rabies in ten dogs, two cats and one
fox. J. Aim. vet. med. Ass., 185, 285.

73, WIKTOR T.J. (1978). Cell mediated immunity and post exposure protection from rabies
by inactivated vaccines of tissue culture origin. Dev. biol. Stand., 40, 255-264.

74. WILSNACK R.E. & PARKER R.I. (1966). Pathogenesis of skunk rabies virus: rabies
inhibiting substance as related to rabies diagnosis. J. Aim. vet. Res., 27 (116), 39-43.

75. YASMUTH C., NELSON K.E., LAIMA T., SUPAWADEE J. & THAIYANANT P. (1983).
Prevalence of abortive canine rabies in Chiang Mai, Thailand. J. med. Ass. Thai., 66,
169-175.

 
 

 

Rey, sei. tech. Off. int, Epiz., 1992, 11 (3), 735 760

Practical significance of rabies antibodies
in cats and dogs

M.F.A. AUBERT *

Summary: Doubt has sometimes been cast upon the protective effect of rabies
antibodies in serum. Animals and humans suffering from fatal rabies often
produce high antibody titres, while rabies cases are also observed in vaccinated
animals. Cellular immunity is also largely involved in protection. Nevertheless,
a large number of laboratory experiments and field observations clearly
demonstrate that cats and dogs which develop antibodies after yaccination and
before challenge have a very high probability of surviving any challenge, no
matter how strong the dose and which virus strain was used.

Rabies antibody titration can, therefore, afford a strong additional guarantee
to the vaccination certificates accompanying domestic carnivores during
transportation between countries. Quarantine rules should also be adapted to
the epidemiological features in the exporting country, e.g. statistics of vaccination
failure in cats and dogs and host-virus adaptation of the rabies strains circulating
in these countries.

KEYWORDS: Antibodies Cats - Dogs - Rabies - Survival to challenge.

INTRODUCTION

Cats and dogs can introduce rabies into disease free countries if they are incubating
the disease and are transported during the pre-symptomatic phase. To prevent such
introduction, vaccination is recommended. The present article reviews publications
dealing with rabies protection afforded to cats and dogs by vaccination.

Only the parenteral route of vaccination will be considered, as the oral route is
employed only for wandering and non-restrained carnivores; extensive results for
individual cats and dogs are unavailable. Also, since oral vaccination could mobilise
immunity pathways other than those obtained parenterally, the results with one
procedure may be not transposable to the other.

Furthermore, no consideration will be given here to the results of vaccination after
exposure, which does little, if anything, to alter disease (20).

Emphasis will be given to the most common method for measuring rabies
immunisation: assays for rabies virus neutralising antibodies in serum (henceforth
referred to as ‘‘neutralising antibodies’’). The practical significance and consequences
of rabies virus neutralising antibodies in cats and dogs are considered; namely, to
what extent do neutralising antibody titres confer protection against subsequent
challenge?

 

* Centre national d’études vétérinaires et alimentaires, Laboratoire d’études sur la rage et la pathologie
des animaux sauvages, B.P. 9, 54220 Malzéville, France.

 
 

Case 1:20-cv-04248-FB-RLM Document 4-5 Filed 09/11/20 Page 55 of 79 PagelID #: 112

736

No consideration will be given to the question of whether real protection against
challenge is provided by neutralising antibodies and/or other immunity factors. Titres
of neutralising antibodies in serum are simply viewed as the easiest means of evaluating
the likelihood that a cat or dog will not contract rabies following exposure.

STUDIES IN DOGS
NEUTRALISING ANTIBODIES AFTER VACCINATION

General considerations

The kinetics obtained for neutralising antibodies after vaccination have been
thoroughly described in the literature. The curve of neutralising antibodies after
vaccination and boosters follows the pattern generally observed with other antigens:
seroconversion and rapid rise of the level of neutralising antibodies after first
vaccination, followed by a slow decrease, a new rise after booster to reach a higher
level than previously observed, then a new decrease leading to a stabilised higher level
(Fig. 1) (8, 51, 63). The decrease of neutralising antibody levels has been evaluated

    

 

 

 

 

44
3 _ Low potency vaccine
e
Ea 7
“oO
o=
26
eg | eo
2 a7 -)
3 Fon} 0 a
~ B 0 10 20 30 40 50 60 70 80 90
& .
ogo 4
g &
2
BS 37
32 ~
Bg
wy _ 4
ET ?
>
17
\
0
0 10 20 30 40 50 60 70 80 90
Davs after vaccination
—O-— ntiamuscular — —~O- — subcutaneous

Fic. 1

Kinetics of rabies neutralising antibodies in sera of
laboratory dogs vaccinated with a tissue culture vaccine ™
Variations accoiding (o vaccination route and antigenic value

of the vaccine as measured by the NIH test
(63, 64) t

 

 
 

737

in domestic populations of owned dogs in several countries: in Canada, titres of
neutralising antibodies in the sera of dogs showed a clear division between on the
one hand, dogs vaccinated or revaccinated one year before and, on the other hand

dogs revaccinated three weeks before (33). Data from Thailand and Java show that
the neutralising antibody titre decreases very rapidly after 60 to 120 days to levels
5 to 25 fold less than the highest point reached during the kinetics (Fig. 2) (40, 65)

The higher level of neutralising antibodies obtained when owned dogs are vaccinated
several times has been described by Sasaki and colleagues (55, 56).

(geometric mean logyo)

 

Rapid fluorescent focus iniibition test (RFFIT) 1U/ml

 

 

0 60 420 180 240 300 360

Days after vaccination

-@~— > 12 months —--—6 12 months -O- 36 months

Fic. 2

Kinetics of rabies neutralising antibodies in sera of owned dogs
of various ages in Thailand after one subcutaneous vaccination
with a tissue culture vaccine
The number of dogs sampled was
54 at day 0 and 31 at day 360
(65)

With regard to the production of neutralising antibodies and the relation of these
antibodies to protection against challenge, a clear distinction must be made between
live virus vaccines and inactivated virus vaccines. These two types of vaccine cannot
be directly compared. The best relation between antibody production and protection
has always been obtained with inactivated virus vaccines and it is, therefore, the latter
which will be considered in greater detail, especially as they currently represent the
only type of vaccine authorised in a great many countries.

 

 
 

 

 

738

High individual variability

In laboratory dogs bred and kept under the same conditions and in comparable
health, neutralising antibody titres obtained after the same form of vaccination
commonly range from zero to twenty international units ([U) or more per ml (19,

51, 53).

Influence of vaccine types and potency

The first complete study of live virus vaccines was published by Dean and
colleagues (32). This study established a correlation between antibody production
and resistance to challenge, which was confirmed by later studies (see below). As
far as inactivated virus vaccines are concerned, besides individual variation, the level
of neutralising antibodies in serum correlates positively with the antigenic value of
the vaccine as determined by the American National Institutes of Health (NIH) test.
This observation is common in the course of vaccine production and control on
laboratory dogs (Fig. 1) (47, 63). The influence of the antigenic value of the vaccine
on the level of neutralising antibodies has also been demonstrated in domestic
populations of owned dogs; in Switzerland, Engels and colleagues (35) showed that
in owned dogs, higher titres were generally obtained with inactivated vaccines than
with live (and less potent) vaccines.

However, when inactivated virus vaccines with an antigenic value (as measured
by the NIH test) equal to or greater than 1.0 IU per dose are employed, no correlation
can be shown between the level of neutralising antibodies in individual dogs and the
titre of the vaccine. This result was first demonstrated in owned dogs to in France
by Blancou and colleagues (13). In this experiment, dogs were sampled randomly
from populations living under various conditions and were vaccinated with a range
of commercially available vaccines. Chappuis and colleagues (30) and Lazarowicz
and colleagues (45) used laboratory dogs to investigate whether the administration
of vaccines from the same producer would entail a correlation between the NIH titre
of vaccines and the level of neutralising antibody response. Even under standardised
conditions, no correlation was found. The same conclusion can be drawn from the
results of Barth and colleagues (7).

In summary, a significant variation of neutralising antibody response can be shown
only under a broad range of vaccine potencies (61). When the potencies of commercial
inactivated virus vaccines are fairly high, the neutralising antibody response will be
related only to the immune responses of individual dogs.

Influence of the route of vaccination

Since Pasteur, the route of vaccination has been subcutaneous (s.c.). Fuenzalida
in 1967 demonstrated that the intramuscular (i.m.) route resulted in higher neutralising
antibody titres in sera of dogs (37). Apart from Merry (46), who found no clear
advantage for the i.m. over the s.c. route, the results obtained by Fuenzalida were
largely confirmed (22, 25, 63). However, the advantage of the i.m. route diminishes
with high potency vaccines (Fig. 1) (63) and the use of adjuvanted vaccines renders
the i.m. route excessively painful. Adjuvants confer a longer lasting immunity, which
can be obtained with a smaller quantity of antigen, as first demonstrated on laboratory
dogs (52), then on owned dogs (43, 68, 69), Despite the use of smaller quantities of
antigen and a reduced vaccination schedule (less frequent boosters), the neutralising
antibody levels reached after one, two or three years with adjuvanted vaccines were

 
739

equivalent to those reached with non-adjuvanted vaccines given according to the usual
schedule (two injections of vaccine the first year, with annual boosters).

The importance of the vaccination route was clearly demonstrated with intradermal
injection of vaccine in dogs (68). Unfortunately, the advantages of an enhanced
response obtained with a minute dose of vaccine (2x 0.1 ml) were offset by the fact
that intradermal injection must be performed on the inside of the ear and, hence,
this procedure must be conducted dangerously near the mouth of the animal.

Influence of age

It has been shown that dogs 11-16 weeks of age respond better to Flury low egg
passage (LEP) or high egg passage (HEP) vaccine than dogs 5-10 weeks of age
(81% vs. 38% protection from challenge, respectively) (41). The relationship between
the age of animals and protection from challenge was confirmed in a laboratory study
by Bunn in three- to five-month-old pups. Three months after vaccination with Flury
LEP vaccine, ten of forty pups had antibody titres below 1/5 (24, 25).

A survey on owned dogs in France showed that even beyond three months of age,
older dogs produced higher titres (Fig. 3) (13).

457

 

Virus neutralisation test in mice (MNT);
i dilution (geometric mean log jg)

 

 

1+ © O
0.5 + 0
0 4 + t + + 1 | | 1
0 10 20 30 40 50 60 70 80 90

Age of dogs (months)

Fic. 3

Correlation between rabies antibody level reached
after one vaccine injection and age of dogs
Study conducted on 66 owned dogs in France

(13)

 

 
 

 

 

740

The influence of age on the neutralising antibody response in dogs was also clearly
demonstrated on owned dogs in Thailand by Teepsumethanon and colleagues (65).
These authors described the kinetics of neutralising antibodies in three age groups:
3 weeks to 3 months, 6 to 12 months, and more than 12 months. Whenever the mean
level of neutralising antibodies was evaluated after vaccination, the older dogs had
the highest levels of response. Given the difficult conditions prevailing in Thailand,
the superior response of older dogs could also be related to the increased life expectancy
of dogs with a more powerful immune system (Fig. 2).

The presence of specific neutralising antibodies transmitted to puppies via
colostrum impedes development of active immunity. The interference between passive
neutralising antibodies of maternal origin and active immunisation has been studied
by Précausta (52, 53). Puppies of non immune bitches vaccinated at the age of one
month respond with the same neutralising antibody level as puppies vaccinated at
seven months of age. Puppies of immune bitches vaccinated at one month of age
show neutralising antibody levels which decrease according to the same kinetics as
unvaccinated members of the same litter.

After ten weeks (44) to twelve weeks (52), no traces of maternal neutralising
antibodies remain. Surveys in pet dog populations where systematic vaccination of
adult dogs is practised (in France and elsewhere) have confirmed that no further
interference between active and passive immunity occurs beyond this age (53),

Influence of the health and breeding status of dogs

Blancou and colleagues (19) compared the proportion of individuals developing
neutralising antibodies in 64 dogs after the administration of adjuvanted or non-
adjuvanted vaccines. This rate may vary considerably depending on the category of
dog (bred for laboratories, belonging to individuals in France or uncontrolled in
Tunisia). The rate drops from 100% to 59% in the case of semi-stray dogs as compared
to laboratory dogs (Fig. 4). Urban dogs in Lima (Peru) exhibited better rates than
in Tunisia, but the rates were still lower than in dogs kept under laboratory
conditions (31). Although the health status of these populations had not been
measured in the previous studies, this status is probably responsible for the differences
observed by Teepsumethanon and colleagues (65) in Thailand: Thai pet dogs which
had received one s.c. dose of rabies vaccine exhibited a better neutralising antibody
response when they did not suffer from anaemia (Fig. 5). In 440 pets under quarantine
in Hawaii, Sasaki and colleagues (56) demonstrated that those with internal parasites
had significantly lower levels of neutralising antibodies than those without parasites.

LEVEL OF NEUTRALISING ANTIBODIES IN SERA
AND RESULTS OF CHALLENGE

Challenge under laboratory conditions

In view of the serious problem posed by rabies, challenge of previously vaccinated
dogs has often been performed even when a large proportion of the dogs under
experiment exhibited a seroconversion. Moreover, such challenges are performed in
jesponse to doubts which have sometimes been cast on the significance of neutralising
antibodies to rabies, due to the fact that high titres have been measured in human beings
and animals dying of rabies. In fact, very few diseases show so clear a correlation as
in rabies between seioconveision before challenge and protection from challenge.

 
Case 1:20-cv-04248-FB-RLM Document 4-5 Filed 09/11/20 Page 60 of 79 PagelD #: 117

e

e

744

 

Virus neutralisation test in mice (MNT);
1 dilution (geometric mean logy)

 

 

 

 

 

non adjuvanted vaccine adjuvanted vaccine
Q injections) (1 imjection)

laboratory dogs [-] pet dogs BM stray dogs

FIG. 4

Influence of the breeding standards of dogs on the level
of rabies antibody reached one year after vaccination
Comparison of laboratory dogs, pet dogs in France
and stray dogs in Tunisia
(19)

(geometric mean logo)

 

 

 

Rapid fluorescent focus inhibition test (RFFIT) fU/ml

Days after vaccination
—Q— no anaemia —Q-— anaemia

Fic. 5

Influence of the health status of Thai dogs on the level
of rabies anlibody reached after one vaccination

Comparison of dogs with or without anaemia
(65)

 
 

 

742

In the context of movement of dogs between countries, it is possible to check the
efficiency of previous vaccinations. A large number of reports can be summarised
by the simple comparison of the proportion of dogs surviving challenge vs. the
proportion of dogs with detectable neutralising antibodies in serum Just before
challenge (i.e. theoretically when the neutralising antibody level is lowest). These
summaries are given in Tables I to VIII.

Sikes and colleagues (62) employed several types of vaccine on dogs and challenged
them one or three years after vaccination (Tables I and Il). Sikes (61) commented on
the three-year experiment as follows: “In this study, as in many others, presence of
neutralising antibodies to rabies at the time of challenge did not indicate protection for
all of the animals. Likewise, absence of neutralising antibodies in serum at the time of
challenge did not mean the animals were unprotected. However, there was strong
statistical significance (P < 0.1) that animals with neutralising antibodies at the time of
challenge were better protected than those with no detectable neutralising antibodies.”

TABLE I

Laboratory dogs: one intramuscular vaccination
with various vaccines, challenge with rabies virus NYC-Ga strain
one year after vaccination

 

 

(61)
Dogs with antibodies «
Vaccine just before challenge moe allenge
(%)
Eaperiment 1
LEP tissue culture 88 9/10
LEP tissue culture 73 10/10
ERA tissue culture 73 10/10
LEP chicken embryo 70 10/10
HEP tissue culture 63 10/10
CVS adjuvanted 13 7/10
None 0 0/10
Experiment 2
Suckling mouse brain 95 10/10
Suckling mouse brain 67 10/10
None 0 0/10

 

LEP: low egg passage

HEP: high egg passage

ERA Elizabeth (Gaynor) Rokitnihi Abelseth
CVS: challenge virus strain

Sikes employed the NYC-Ga (New York City-Georgia) dog salivary gland strain
of rabies virus. The same strain has also been used for challenge in other experiments

(T ables III to VI) and the results confirm each point of the statements made by
Sikes (60) regarding vaccination of dogs:

a) generally, groups of dogs with a high percentage of seroconversion will have
the highest probability of surviving challenge
 

 

Case 1:20-cv-04248-FB-RLM Document 4-5 Filed 09/11/20 Page 62 of 79 PagelD #: 119

743

TABLE II

Laboratory dogs: one intramuscular vaccination with
various vaccines, challenge with rabies virus NYC-Ga strain
three years after vaccination
(61)

 

Dogs with antibodies wos
Dogs surviving

 

Vaccine just pet) nee challenge
LEP tissue culture 87 29/30
LEP tissue culture 69 26/29
ERA tissue culture 57 27/30
LEP chicken embryo 34 28/30
Suckling mouse brain 48 27/27
HEP tissue culture 42 27/29
Suckling mouse brain 28 23/29
CVS adjuvanted 0 17/29
None 0 3/30

 

Results of challenge Antibodies before challenge

 

yes no
Rabid 3 * 26
Surviving 157 47

 

* titres of 1/2, 1/3 and 1/5 (endpoint neutralising dilutions of the serum)

TABLE III

Laboratory dogs: one vaccination with HEP vaccine,
challenge with rabies virus NYC-Ga strain
three years after vaccination

 

 

(22)
Vaccinati Dogs with detectable Dogs surviving
accination antibodies just before challenge challenge
Intramuscular injection
Undiluted 29/30 30/30
Diluted 1/10 6/10 10/10
Diluted 1/100 4/10 9/10
Subcutaneous injection
Undiluted 4/29 17/29
Diluted 1/10 0/9 2/9
Diluted 1/100 0/8 2/8

None 0/30 0/30
Case 1:20-cv-04248-FB-RLM Document 4-5 Filed 09/11/20 Page 63 of 79 PagelID #: 120

‘
* é

 

 

 

 

744
TABLE IV
Laboratory dogs: subcutaneous vaccination with
tissue culture vaccine, challenge with rabies virus N YC-Ga strain
twenty-seven months after vaccination
(8) ;
Antigenic Dogs with detectable antibodies Dogs surviving challenge
value of * j2 months after vaccination Vaccinated Controls
0.6 8/8 8/8 0/7
1.7 19/20 17/18 ** 3/12
4.6 10/10 9/9
2.3 6/9 8/9 #*% 4/12
» measured by the NIH test, eapressed in IU/dose
** The dog which died of rabies had always had the lowest antibody wtre in the group
+#4 The dog which died of rabies had never seroconverted
TABLE V
Laboratory dogs: subcutaneous vaccination with
tissue culture vaccine, challenge with rabies virus NYC-Ga strain
three years after vaccination
(52)

Dogs with serum Dogs surviving challenge

Vaccination antibodies >0.5 IU/ml

 

 

just before challenge Vaccinated Controls
One injection of
adjuvanted vaccine 29/30 29/30 0/20
TABLE VI

Laboratory dogs: intramuscular vaccination with tissue culture
adjuvanted vaccine, challenge with rabies virus N¥C-Ga strain
three years after vaccination

 

 

(59)
Vaccination Dogs with detectable antibodies Dogs surviving
just before challenge challenge
Yes 14/25 23/25 * .
No 0/10 2/10

 

One of the two dogs which died followin, cha. ec e
2 hallenge was seron alin h
' ri og: e, the other had a titre of 174 (endpoint

 

 
 

745

b) on an individual basis:

a dog with neutralising antibodies just before challenge will have the best chance
of surviving a severe challenge

7a dog with no detectable neutralising antibodies just before challenge will have
a high chance of surviving a severe challenge if it seroconverted after vaccination

some dogs will not survive a severe challenge even if they have detectable
neutralising antibody titres before challenge; generally these titres are the lowest of
the group.

In studies of fox strains of rabies virus (Tables VII and VIID, the possibility of
procuring a strong immunity as long as four to five years after vaccination, and of
enhancing protection by the use of adjuvanted vaccines, has been demonstrated. These
studies also confirmed the correlation between neutralising antibodies and protection
against a fox strain.

TABLE VII

Laboratory dogs: intramuscular vaccination with ERA vaccine,
challenge with rabies virus fox strain
Jour or five years after vaccination

 

 

(44)
Vaccinati Dogs with detectable antibodies Dogs surviving
accinalion just before challenge challenge

Four years before challenge

Yes 5/10 7/10

No 0/9 0/9
Five years before challenge

Yes W/14 13/14

No 0/14 5/14

 

TABLE VI

Laboratory dogs: subcutaneous vaccination with adjuvanted
tissue culture vaccine, challenge with rabies virus fox strain
hwo years after booster vaccination

 

 

(38)
Antigenic Dogs with detectable antibodies Dogs surviving challenge
value of | just before challenge Vaccinated Controls
acci
4.2 9/10 -* 10/10 0/5

 

4 measured by the NIH test, eapressed in JU/dose
** two dogs with an antibody ttre <0 5 1U/ml

 
 

 

 

746

agues (28, 29) gathered pre-challenge neutralising antibody litres
on ae lt stained 8 dogs by the United States National Veterinary
Services Laboratories and by vaccine manufacturers. Most of the dogs were challenged
with the NYC-Ga strain, but results obtained with fox or skunk strains were also
added. Sera were titrated cither by the virus neutralisation test in mice (MNT) (5)
or the rapid fluorescent focus inhibition test (RFFIT) (62). Data on neutralising
antibodies originally expressed in arithmetical dilutions by Bunn (26, 27) have been
converted into JU in Figure 6. Beyond 0.03 [U/ml with the MNT or 0.05 JU/ml with
the RFFIT, the expected survival to challenge by a dog strain reaches 95%, With
288 dogs having RFFIT titres above 0.1 IU/ml, a 100% survival rate was obtained.
The maximum survival rate observed among animals with the highest neutralising
antibody titres measured by MNT was 99.5%.

100+ =
90 112 tt9

80 +
704
60+
50+
40+
30+
20+
104

Survival rate (%)

 

*

 

 

 

 

 

 

 

 

 

ventrol <0 0% am <o0 005 <H1 O01 <02

Pre challenge antubody ture (U/ml)

BB o\vrus neutralisauon tesi m mice (MNT) [T] rapid fluorescent focus nmbiuion test (RFTIT)

approximately 0% (precise data not given)

Fic. 6

Survival rate afier challenge of laboratory dogs correlated
with the level of rabies antibody reached before challenge
Dogs were vaccinated with various vaccines and challenged one year
after vaccination with NYC Ga, fox or skunk stiains; the number of
dogs in each class is written at the top of ihe bars
(27)

Given the higher susceptibility of dogs to dog strains (e.g. NYC Ga), which was
proven by cioss challenge of dogs with homologous and heterologous (fox) strains
(15, 17), the challenge with fox strains could be expected {o be less severe,
Unfortunately, the data ate too scaice to permit a definitive conclusion.
 

 

 

747

Natural infection of vaccinated dogs

The number of vaccinated dogs which become naturally infected is related to
several factors other than vaccine potency, such as probability of encountering an
infected animal, severity of bites, health status and immune efficiency of the vaccinated
dogs, and host virus adaptation. Such considerations could explain why vaccinated
dogs suffer rabies more often in the course of dog rabies enzootics than during fox
rabies enzootics. In Thailand, 9% of the dogs found positive upon laboratory diagnosis
had been vaccinated within the previous two years (39), In Nigeria, a survey of 2,500
dogs vaccinated over two years, showed that at least four died of rabies three to eight
months after vaccination (1, 2).

The following reasons (16) for the failure of immunity may be suggested:

inappropriate vaccination with inadequately stored or improperly injected
vaccine

~ vaccination during the incubation of rabies or before the onset of an
immunological response

— a heavy challenge overwhelming host defences
— intrinsic incapacity in the host.

Whatever the origins of rabies cases recorded in vaccinated dogs, their number
seems relatively low in areas contaminated with fox rabies (e.g. in Europe) (20). In
France, only ten cases of so-called vaccination failures in dogs (and four among cats)
have been registered over a period of twenty-three years (6). This number should be
compared with the 4,250,000 cats and dogs vaccinated annually in France (this figure
is based on the annual number of vaccine doses sold for domestic carnivores). The
probability of a cat or dog becoming rabid if vaccinated can be estimated as
14/(23 x 4,250,000), which is less than 1/6,980,000. In France, dogs in contact with
atabid animal in an enzootic area are not sacrificed and can be kept alive if, prior
to contamination, they have been properly vaccinated (with certificate and
identification). In such cases, the animals are immediately revaccinated, A study of
more than 3,500 dogs which had close contacts (bites in 36% of cases) with foxes
(mainly) or other carnivores which were diagnosed as rabid by laboratory examination,
revealed that only three dogs developed rabies (50). The failure rate in animals which
were definitely contaminated can be estimated as 3/3,500, given that injection of
vaccine after contamination has been shown to provide no protection (20). It must
be emphasised that these failures were recorded before 1984 and that failure is now
less probable, given the generalisation of adjuvanted vaccines for dogs. In the United
States of America, four rabies vaccine failures were recorded in cats and dogs in 1988
with 33,182,575 vaccinated domestic carnivores the same year (rate — 1/8,296,000)

(34).

Such evaluations could be useful in comparing the risks of vaccination with those
of quarantine. For even when they are strictly managed, quarantines still entail a
risk. For instance, in many countries, the quarantine period is six months. However,
longer incubation periods have been reported in dogs (8.5 months after challenge)
(67) and in other carnivores (12 months or more for foxes) (57). According to Sasaki
and colleagues (55), Beynon determined that a quarantine period of nine months would
be necessary to detect all cases of incubating rabies with a 95% degree of confidence.

 

 
 

 

748
STUDIES IN CATS
NEUTRALISING ANTIBODIES AFTER VACCINATION

Although fewer studies have been conducted on vaccination of cats against rabies,
several of the characteristics observed in dogs were also observed in cats:

the kinetics of neutralising antibodies follow the same profile in the two species
(8, 23, 64)

the relationship between the potency of vaccines and the level of neutralising
antibodies: Lawson and colleagues (44) have shown that the less diluted modified
live vaccines induced the highest rate of seroconversion in vaccinated cats (Table IX)
but Lazarowicz and colleagues (45) obtained no correlation of the antigenic value
of inactivated virus vaccines as determined by the NIH test and mean neutralising
antibody titres in vaccinated cats; however, as for dogs, it is necessary to take account
of the fact that the production of antibodies (and protection against challenge)
obtained after administration of live virus vaccine (44) and inactivated virus vaccine
(45) can show great divergence and are not readily comparable

the greater efficacy of intramuscular vaccination (59) (Table X).

TABLE IX

Laboratory cats: intramuscular vaccination with various vaccines,
challenge with rabies virus fox strain five weeks and four years
after vaccination

 

 

(44)
Cats with detectable —
Vaccination antibodies just before cat lene
challenge °

Five weeks before challenge

ERA undiluted or diluted 1/10 19/19 19/19

Inactivated virus vaccine undiluted or diluted 1/10 20/20 20/20

ERA diluted 1/100 or 1/1,000 5/20 12/20

HEP diluted 1/1,000 1/40 11/40

Inactivated virus vaccine diluted 1/1,000 0/5 2/5

None 0/11 3/11
Four years before challenge

ERA 1/8 8/8

None 0/8 1/10

 

ERA: Bhzabeth (Gaynor) Rohitnila Abelseth
HEP. lugh egg passage

Concerning the influence of age, Précausta and colleagues (53) described the good
neutralising antibody 1esponse achieved by three month-old kittens, even those born
of immune queens.

Toow knowledge, Blancou and colleagues (18, 19) are the only authors who have
tested vaccination results on owned cai populations. Pet cats appeared to respond
well 1o the administration of an adjuvanted vaccine. In contrast, the same authors

 
Case 1:20-cv-04248-FB-RLM Document 4-5 Filed 09/11/20 Page 68 of 79 PagelD #: 125

e ' t

749

TABLE X

Laboratory cats: intramuscular vaccination with tissue culture
adjuvanted vaccine, challenge with rabies virus NYC-Ga strain
one to three years after vaccination

 

 

(59)
Vaccination Cats with detectable antibodies Cats surviving
just before challenge challenge

One year before challenge

Yes (subcutaneous) 5/5 5/5

No 0/4 0/4
Three years before challenge

Yes (intramuscular) 25/25 24/25 *

No 0/10 1/10

 

* Prior to challenge, the cat which died of rabies had an antibody titre of 1/2 (endpoint neutralising
dilution)

obtained mild or zero neutralising antibody responses when vaccinating cats sampled
from stray populations in France. With stray cats, the worst result was obtained with
non-adjuvanted vaccines: 5 of 9 individuals did not respond (Fig. 7).

37

 

 

x.
as
NS

_
4
t
v
NM
S

1 dilution (geomctric mean log,q)
Se BOs X

Virus neutralisation (cst in mice (MNT);
Ss

 

sar

 

 

 

 

 

we

non adjuvanted vaccine adjuvanted vaccine
(2 injections) (1 injection)

 

0

laboratory cats {_] pet cats Mi stray cats

FIG. 7

Influence of the breeding standards of cats on the Jevel of
rabies antibody reached one year after vaccination
Comparison between laboratory cats, pet cats in France

and stray cats in Tunisia
(19)

 
 

 

750

LEVEL OF NEUTRALISING ANTIBODIES
AND RESULT OF CHALLENGE

Challenge under Jaboratory conditions

Although there are few field studies on the immunity of pet or stray cat
populations, there are numerous laboratory studies on challenge of vaccinated cats

(Tables IX to XID).
TABLE XI

Laboratory cats: subcutaneous vaccination with
tissue culture vaccine, challenge with rabies virus NYC-Ga strain
3.4 to 3.7 years after vaccination

 

 

(64)
Cats with antibodies tos
Vaccination >0.5 U/ml 0-6 months vacua chalienee
before challenge accr
Non-adjuvanted vaccine 8/8 8/8 0/5
Adjuvanted vaccine 5/5 5/5 0/5
Adjuvanted vaccine 8/11 10/10 1/10

 

TABLE XII

Laboratory cats: challenged with rabies virus NYC-Ga strain
four to six-and-a-half months after vaccination
(42)

 

Cats with antibodies
Vaccination >0.5 TU/ml
just before challenge

Cats surviving challenge
Vaccinated Controls

 

Inactivated virus in cell culture
antigenic value 0.9 < 8/8 1/8 7
antigenic value 1.8 * 3/8 8/8 0/16

Modified live virus
BRA 2/8 3/8 ea

 

* measured by the NIH test, eapressed in IU/dase
-* The cat which died of rabies had a pre-challenge titre of S 34 IU/ml
*++ The cats which died of rabies had the lowest antibody titres

ERA. Ehzabeth (Gaynor) Rokttmhi Abelseth

Challenge was performed with a dog strain (NYC-Ga) mimicking the situation
of canine street rabies (42, 6], 64) o1, in other experiment, a fox strain mimicking
the situation of sylvatic fox rabies in continental Europe (38, 44). With both strains,
the general conclusion was the same as for dogs: the probability of a cat surviving
challenge can be predicted by the level of neutialising antibodies. Of course,
unexpected deaths can occur: Kihm and colleagues (42) reported a rabies death in

 
 

 

751

a cat which had a pre-challenge titre of 5.34 IU and Blancou and colleagues (18) in
another cat with a pre challenge titre of 0.87 IU/ml.

The cumulative challenge results on cats reported by Bunn (26, 27) are described
in Figure 8 and Tables XIII and XIV. With a neutralising antibody level of more

than 0.1 TU (measured by MNT) or more than 0.2 IU (measured by RFFIT), all of
the cats survived challenge.

100 +

90 + 49 187

94
Bo 4 a7] &

70+ 87
604
50+
404
30+
20+
10+

 

 

 

 

 

 

Survival rate (%)

 

 

 

 

 

 

 

04 + | ' My
controls <0 03 003 <005 005 <0! O1 <02 >02

Pre challenge antibody utre (1U/ml)

MW virus neutralisation test in mice (MNT) © rapid fluorescent focus mbibition test (RFFIT)

approximately 20% (precise data not given)

Fic. 8

Survival rate after challenge of laboratory cats correlated with
the level of rabies antibody reached before challenge
Cats were vaccinated with various vaccines and challenged one year
after vaccination with NYC-Ga, fox or skunk strains; the number of
cats in each class is written at the top of the bars
(27)

Natural infection of vaccinated cats

The safety problem associated with the receptivity of cats to live virus vaccines
such as Flury LEP and HEP or Street Alabama Dufferin (SAD) strain vaccines will
not be reviewed here (11). But it should be remembered that while cats are the species
with the largest number of rabies cases directly induced by the inoculation of live
modified virus strains, other species such as dogs and foxes are also receptive (72).

 
 

 

752
TABLE XIII

Challenge results from rabies immunogenicity tests conducted
in dogs and cats with vaccines approved for use
in the United States of America

 

 

(27)
Antibody titre *

Vaccine <5 5-9 10-19 20-39 >40
Flury modified live vaccine 1/50%* 0/16 0/26 0/15 0/40
SAD modified live vaccine 5/55 3/36 1/41 0/35 1/188
SAD inactivated virus, 21/156 2/63 1/116 0/79 0/150

tissue culture origin
Pasteur inactivated virus, §/44 1/45 0/38 0/32 0/76

tissue culture origin
Pasteur inactivated virus, 13/133 2/62 5/73 1/34 0/164

nervous tissue origin

4 antibody titres eapressed as 50% endpoint neutralising dilutions established by either the virus neutrahsation test
in mice (MNT) or the rapid fluorescent focus inhibition test (RFFIT)
+* dead/challenged

SAD: Street Alabama Dufferin strain

TABLE XIV

Neutralising antibody titres in dogs and cats
and protection from challenge with rabies virus

 

 

(26)
Animals Antibody Antibody titre *
test <5 5-9 10-19 20-39 240
Dogs MNT 56/251 *7 9/100 9/92 1/63 0/17)
REFIT 84/241 {3/112 9/119 0/87 0/201
Total 140/492 22/2312 18/211 1/150 0/372
Cats MNT 25/155 5/57 $/94 0/33 0/144
RFFIT 17/87 3/59 1/62 1/49 1/187
Total 42/242 8/116 6/156 1/82 1/331

 

* antibody titres expressed as 50% endpoint neutralising dilutions estabhshed by either the virus neutralisation test
m mice (MNT) or the rapid fluorescent focus inmbition test (RFFIT)
« dead/challenged

Inactivated virus vaccines are employed on cats as they are more efficient in
protecting the species against natural challenge. However, considering the results of
challenge experiments on vaccinated cats, natural infection among vaccinated pet cats
is suspected to be as frequent as for vaccinated dogs. But investigations on rabies
cases in vaccinated cats are scarce: apart from the four cases reported in France (6)

there appear to be no other reports. This discrepancy is due to the fact that dogs
have been studied considerably more than cats.

 
753

THE SIGNIFICANCE OF NEUTRALISING ANTIBODIES
IN NON-VACCINATED CARNIVORES

Non-specific and specific neutralising factors

Sekine and colleagues (58) found that sera of normal rabbits and guinea-pigs contained
non-specific inhibitors capable of neutralising the virus in the presence of complement.
In a well-conducted seroneutralisation on mice, inactivation of sera is performed for
30 minutes at 56°C. Virus inhibition by other substances was described in infected skunks
and foxes (74). Infection by mycobacteria, e.g. Bacillus Calmette-Guérin (BCG), can
also induce the production of rabies neutralising antibodies in mice and provide protection
against rabies in a number of animals (70). Since more specific immunological tests
(such as enzyme-linked immunosorbent assay: ELISA) have become widespread,
non-specific neutralising factors have not generated further scientific reports.

In endemic areas, serosurveys in wild carnivores demonstrated a high proportion
of apparently healthy individuals with neutralising antibodies in serum (54, 71) and
it has been suggested that these antibodies may have been produced following contact
with virus from other species and were, therefore, immunising but rarely fatal (12).
However, the same observations have also been reported for dog populations in areas
where dog rabies is endemic: in Thailand, in areas where no canine vaccination
programme has ever been conducted, 15-20% of dogs had neutralising antibodies,
yet remained perfectly normal when observed for prolonged periods (75); similar
results had also been reported previously in other countries of Asia and in Africa
(3, 36). These observations correlate with the high probability of inter-individual
contamination within the reservoir species, which is not the case for pet populations
in areas where rabies is endemic. The possibility of non fatal contamination of dogs
by non-canine strains (e.g. those from wild animals living in the region) has also been
proposed (20). Several questions thus arise regarding:

a) the specificity of serum titrations and the threshold level for protection against
rabies

b) the possibility of rabies outbreaks in naturally seroconverted dogs, and the
interval between seroconversion and the onset of clinical symptoms.

Rabies infections

The viral infection triggers the production of neutralising antibodies. When a high
dose of rabies virus reaches the central nervous system, neutralising antibodies are
not detectable before or at the onset of clinical signs; they are usually induced by
longer incubation periods. This phenomenon has been studied mainly in laboratory
rodents, which supply the chief model of rabies immunopathology (49, 73).
Unfortunately (but not surprisingly, considering the difficulty of handling rabid
carnivores), there appears to be no literature on the frequency and intensity of
neutralising antibody production in non-vaccinated infected cats and dogs. Some data
can be found in articles by Artois and colleagues (4), Blancou and colleagues (17)
and Fekadu (36) regarding latent or abortive rabies.

Bell and colleagues (10) proved that dogs which recovered from rabies after
intracerebral inoculation of homologous strains, had high titres of neutralising
antibody in the cerebrospinal fluid as well as in serum and retained these titres for

 

 
 

754

several months, whereas vaccinated dogs did not have high cerebrospinal fluid titres.
Murphy and colleagues (48) demonstrated the same phenomenon in cats.

Bell and colleagues (9) were the first to apply cerebrospinal fluid titration for an
epidemiological survey. Of 120 dogs sampled in an area where rabies was enzootic
(Buenos Aires), none was found to be positive; thus, it cannot be concluded that non

fatal rabies is common.

Blenden and colleagues (21) have suggested that the kinetics of antibody levels
in blood and cerebrospinal fluid should be compared, to determine whether specific
antibodies have been produced by infection or by immunisation. Without a booster
after a first blood and cerebrospinal sampling, the antibody level should remain stable
in cases of immunisation, or increase in cases of infection. In fact, such procedures
have never been routinely used anywhere. Indeed, given the variability of the titration
test, the constancy of an antibody titre over time is difficult to verify even in a
vaccinated animal.

Given the lack of easily-performed experimental methods, the only basis for
considering that an individual dog or cat possessing rabies neutralising antibodies
has been vaccinated is good individual identification and certification.

DISCUSSION

Laboratory conditions described in the challenge of vaccinated cats and dogs
generally appear more severe than natural conditions of challenge in the field. In
normal practice, experimenters use extremely long intervals between vaccination and
challenge (three to five years) and high virus doses involving 100% mortality in
controls. In areas contaminated by fox rabies, natural challenge is not as severe for
dogs and this could compensate for the fact that the health status of pets may be
lower than that of dogs bred in the laboratory. Epidemiological observation is by
far the more important evidence; in continental Europe, rabies vaccination of cats
and dogs is so efficient that where the annual risk of a fatal case of rabies has been
evaluated for a vaccinated pet, this risk is minute (1/6,980,000). It is also noteworthy
that in continental Europe, fox rabies has never been propagated by domestic animals
from an enzootic area to a free one even if administrative rules concerning
compulsory confinment, leashing or vaccination have sometimes been broken either
deliberately or by the simple fact that rabid pets have escaped from their owners.

If a neutralising antibody titration was required for certifying the immunological
capacity of vaccinated animals, two questions would arise regarding:

a) the choice of techniques for antibody titration

b) the definition and acceptance of a minimum antibody titre considered as
providing protection against rabies.

A general analysis of challenge e,\peiiments leads to the conclusion that neutralising
antibody titres enable prediction of survival more often on a qualitative basis
(i.e. Do the animals have deicctable neutialising antibodies or not?) than on a
quantilative basis. This fact becomes apparent when one tries to determine a
‘protective’ threshold. For this pur pose, either method of seroneutialisation (RFFIT

 
 

 

 

755

or MNT) can be employed, provided a correlation between the two methods has been
demonstrated in the same laboratory (14, 66).

Agreements on the international transfer of dogs and cats could be formulated,
therefore, based on a designated minimum level of neutralising antibodies, and could
be proposed as an alternative to quarantine measures. The designated threshold could
be based on the results presented in this study. The security of the protection
constituted by this threshold would be increased by the extent to which it excedes
the level recognised as effective against experimental challenge in cats and dogs
(0.1 1U/ml and 0.2 IU/ml, respectively, measured by RFFIT).

ACKNOWLEDGEMENT

The author wishes to express his gratitude to Dr J. Blancou for kindly revising
the manuscript of this paper.

SIGNIFICATION PRATIQUE DES ANTICORPS RABIQUES CHEZ LE CHAT ET LE
CHIEN. M.F.A. Aubert.

Résumé : Le réle protecteur des anticorps sériques neutralisant le virus rabique
a parfois été mis en doute. Mais méme si les patients ou les animaux qui meurent
de rage peuvent produire des anticorps @ des titres élevés, méme st des cas de
rage ont été décrits chez des animaux préalablement vaccinés et méme si la
composante cellulaire de Pimmunité peut participer pour une bonne part a@ la
protection, un trés grand nombre d’expériences de laboratoire et d’observations
de terrain prouvent que les chats et les chiens qui ont produit des anticorps
neutralisants spécifiques apres la vaccination et avant l’épreuve yirulente ont
une probabilité tres élevée de survivre @ une épreuve virulente, quelle que soit
la dose ou la souche virale utilisée.

En conséquence, le titrage des anticorps neutralisant le virus rabique peut
constituer une garantie supplémentaire au certificat de vaccination des carnivores
domestiques lors des transferts internationaux, Les modalités de quarantaine
devraient aussi étre adaptées aux données épidémiologiques de la rage qui sévil
dans le pays d’origine de ces carnivores. Ces données peuvent étre, par exemple,
les statistiques des échecs vaccinaux chez ces espéces ainsi que le caractére
d’adaptation aux différentes espéces hétes, des souches de virus rabique gui
circulent dans ces pays.

MOTS-CLES : Anticorps neutralisant Chat Chien Rage - Survie a l’épreuve.

SIGNIFICADO PRACTICO DE LOS ANTICUERPOS ANTIRRABICOS EN EL GATO
Y EL PERRO. M.F.A. Aubert.

Resumen: Los anticuerpos antirrdbicos seroneutralizanies han sido a menudo
sospechados de no conferir una buena proteccion contra la rabia. Es cierto que
en los casos humanos y aninales de muerte por rabia, los sujetos pueden ptoducir

 
 

 

756

altos indices de anticuerpos; se han observado también casos de rabia en anunales
que habian sido previamente vacunados; enfin, la immunidad celular puede
efectrvamente aciuar sobre la proteccion, Sin embargo, a pesar de estos hechos,
numerosas pruebas de laboratorio y observaciones de campo han demost1 ado
que los gatos ) perros que producen anticuerpos neutrahizantes especificos
después de haber sido vacunados y antes de ser sometidos ala prueba virulenta,
lienen probabilidades muy altas de sobrevivir a dicha prueba, cualquiera sea
la dosis o la cepa viral empleada.

Por lo tanto, ademds del certificado de vacunacion, la indicacion de los titulos
de anticuerpos neutralizantes anturdbicos puede constituir una garantta adictonal
durante el transporte internacional de carnivoros domésticos. Las medidas de
cuarentena igualmente deben sei adaptadas a la situacion epidemioldgica de
la rabia en el pats de origen de los animales. Los datos epidemioldgicos relevantes
son, por ejemplo, las estadisticas relativas a los fracasos de la vacunacion en
dichas especies, asi como las caracteristicas de adapiacion de las cepas de virus
rdbico existentes en esos paises a diferentes especies huéspedes.

PALABRAS CLAVE: Anticuerpos neutralizantes - Gato Perro - Rabia -
Resistencia a la prueba.

REFERENCES

. AGHOMO H.O. & RUPPRECHT C.E. (1990). | Antigenic characterisation of virus isolates

from vaccinated dogs dying of rabies. Trop. Anim. Hith Prod., 22, 275 280.

. AGHOMO H.O. & RUPPRECHT C.E. (1990). Further studies on rabies virus isolated from

healthy dogs in Nigeria. Ver. Microbiol., 22, 17 22.

. ANDRAL L. & SERIE C. (1965). | Elude expérimentale sur la rage en Ethiopie. Az. Inst.

Pasteur, 108, 442-450.

. ARTOIS M., AUBERT M.F.A., BLANCOU J. & PERICARD M. (1984). Rage expérimentale

du chat : sensibilité sympt6mes  excrétion du virus. Rey. Avéd. vér., 135 (5), 28] 287.

. ATANASIU P. (1973). Quantitative assay and potency test of antiabies serum and

immunoglobulin. Jn Laboratory technique in rabies, 3rd Ed. WHO, Geneva, 314 318.

. AUBERT M.F.A. & BARRAT J. (1991). Les échecs de vaccinations chez les animauy

domestiques. Bull. Epidénnuol. mensuel Rage anun. Fiance, 21 (5), }.

. BARTH R. & JAEGER O. (1977). Zu. Prufung der Immunitats Dauer von

Tollwutkombinationsvaccinen am Hund. Die blauen Hefte fir den Tierarst, 57, 337 346.

. BARTH R., GRUSCHKAU H. & JAEGER O. (1985). Chick embryo cell inactivated rabies

vaccine for veterinary use. Laboratory and field experience. Jn Rabies in the tiopics (BE.
Kuwert, C. Mérieux, H. Koprowshi & k. Bogel, eds). Springer Verlag, Berlin, 24) 248.

. BOLL J.F., GONZALEZ A.M., DIAZ B. & Moore G.J. (1971). Nonfatal rabies in dogs.

Experimental studies and results of a survey. J. Aim, vet. Res., 32 (12), 2049-2058.

. Bcii J.F., SANCHO M.J., DIAz AM. & Moore G.J. (197°) Nonfatal :abies in an

enzootic area. Results of a survey and evaluation of techniques. Aim. Epidemiol., 95 (2),
190 198.

BLLLINCER D.A., CHANG J., Bunn T.O., Pick J.R., MURPHY M. & Rvatia R. (1983).

Rabies induced a cat bv high egg passage Flury sain vaceme. J. 4, ver. med. Ass.,
383, 997.

 
 

 

15.

16.

17.

18.

19.

20.

21,

bet

22.

23,

24,

25,

26.

27.

28.

29,

30.

757

. BLANCOU J. (1988). Ecology and epidemiology of fox rabies. Rev. infect. Dis., 10

(Suppl. 4), S606 S609.

. BLANCOU J., AUBERT M.F.A., TOMA B. & ANDRAL L. (1980). Immunité humorale du

chien aprés primo vaccination contre la rage : étude dans les conditions de la pratique.
Recl Méd, véi., 150 (4), 313 318.

. BLANCOU J., AUBERT M.F.A. & CAIN E. (1983). Comparaison de quatre techniques

de titrages sérologiques des anticorps contre le virus de la rage chez le chien. J. biol.
Standard., 11, 271-277.

BLANCOU J., AUBERT M.F.A. & SouLesot J.P. (1983). Différences dans le pouvoir

pathogéne de souches de virus rabique adaptées au renard ou au chien. Ann. Inst. Pasteur
Virol., 134E, 523 531.

BLANCOU J FIRON J.P. & FIRON P.E. (1983). ~ Défaut de réaction immunitaire du chien
aprés vaccination contre la rage. Etude d’un cas. Conséquence. Rec. Méd. vét., 159 (10),
789 793.

BLANCOU J., AUBERT M.F.A. & PERRIN G. (1985). Rage expérimentale du chien.
Sensibilité, symptéme, excrétion du virus. Réaction immunitaire et résistance trois ans aprés
vaccination. Rev. AMféd. vét., 136 (2), 147 152.

BLANCOU J., ARTOIS M., BARRAT J. & PRAVE M. (1986). | Vaccination du chat contre
la rage : taux d’anticorps et résistance a |’épreuve un an aprés vaccination. Rey. Méd. vét.,
137 (17), 29-36.

BLANCOU J., AUBERT M.F.A., PRAVE M. & HADDAD N. (1986). Influence du statut
sanitaire des Carnivores sur leur capacité a s’immuniser contre la rage. Scr. Tech. Anim.
Lab., 11 (3), 237-242.

BLANCOU J., SORIA BALTAZAR R., ARTOIS M., TOMA B. & ROLLIN P. (1989). Rabies
despite pre- or post-exposure vaccination. In Progress in rabies control (O. Thraenart,
H. Koprowski, K. Bogel & P. Sureau, eds), Wells Medical, 441-447.

BLENDEN C.D., TORRES ANJEL M.J. & SATALOWITCH F.T. (1985). Applications of
laboratory technology in the evaluation of the risk of rabies transmissions by biting dogs
and cats. Adv. Anim, Welfare Sci., 221-246.

Brown A.L., MERRY D.L. & BECKENHAUER W.H. (1973). Modified live virus rabies
vaccine produced from Flury high egg passage virus grown on an established canine-kidney
cell line; three-year duration of immunity study in dogs. J. Ai. vet. Res., 34 (11), 1427-1432.
BRUN A., CHAPPUIS G., PRECAUSTA P. & TERRE J. (1976). Immunisation des chats
contre la panleucopénie et la rage. Rev. Méd. vét., 127 (11), 1575 1580.

BUNN T.O. (1983). | Rabies vaccine for use in dogs. Jn Rabies in the tropics (E. Kuwert,
C. Mérieux, M. Koprowski & K. Bogel, eds). Springer Verlag, Berlin, 262-273.

BUNN T.O. (1985). Rabies vaccine for use in dogs. Jn Rabies in the tropics (E. Kuwert,
C. Mérieux, M. Koprowski & K. Bogel, eds). Springer Verlag, 221-226.

BUNN T.O. (1991). Cat rabies. Jn The natural history of rabies, 2nd Ed. (G. Baer, ed.).
CRC Press, 379 387.

BUNN T.O. (1991). Canine and feline vaccines, past and present. Jn The natural history
of rabies, 2nd Ed. (G. Baer, ed.). CRC Press, 415 425.

BUNN T.O. & RIDPATH M.D. (1983). The relationship between rabies antibody titers
in dogs and protection from challenge. Rabies Info. Exch., 8, 43-45.

BUNN T.O., RIDPATH H.D. & BEARD P.D. (1984). The relationship between rabies
antibody titers in dogs and cats and protection from challenge. Rabies Info. Exch., 11, 8 13.
Cuappuls G. & TIXIER G. (1982). Etude de la relation existant entre le titre NIH et
les anticorps séroneutralisants obtenus aprés vaccination chez les chiens. Comp. Iminun,
Microbiol. mfect. Dis., 5 (1-3), 151-157.
758

31, CHOMEL B., CHAPPUIS G., BULLON F., CARDENAS E., DE BEUBLAIN T.D., MAUFRAIS
M.C. & GIAMBRUNO E. (1987). - Serological results of a dog vaccination campaign
against rabies in Peru. Rev. sci. tech. Off. int. Epiz., 6 (1), 97-113.

32. DEAN D.J., EVANS W.M. & THOMPSON W.R. (1964). — Studies on the low egg passage
Flury strain of modified live rabies virus produced in embryonating eggs and tissue culture.
Alm. J. vet. Res., 25, 756-763.

33. DERBYSHIRE J.B. & MATTHEWS K.A. (1984). Rabies antibody titres in vaccinated dogs.
Can. vet. J., 25, 383-385.

34, ENG T.R. & FISHBEIN D.B. (1990). Epidemiological factors, clinical findings and
vaccination status of rabies in cats and dogs in the United States in 1988. J. Aim. ver. ined,
Ass., 197 (2), 201-209.

35, ENGELS M., FLUCKIGER M., KNuSLI K. & WYLER R. (1982). Der Immunstatus gegen
Tollwut bei 200 geimpften Hunden aus dem Kanton Zirich. Schweizer Arch. Trerheilk.,
124, 149-156.

36. FEKADU M. (1991), | Latency and aborted rabies. /n The natural history of rabies, 2nd
Ed. (G. Baer, ed.). CRC Press, 191 198.

37. FUENZALIDA E. (1967). Estado actual de desarrollo de la vacuna antirrabica preparada
de cerebros de ratones lactantes en Latinoamérica. Jn First International Seminar on Rabies,
Buenos Aires, 417.

38. GANIERE J.P., ANDRE-FONTAINE G., BLANCoU J., ARToIs M. & AUBERT A. (1989),
Vaccination antirabique du chien et du chat : taux d’anticorps et résistance a |’épreuve
virulente deux ans aprés injection de rappel d’un vaccin additionné d’adjuvant. Rev. Méd.
vét,, 140 (4), 281-285.

39, HRMACHUDHA T. (1989). Rabies. Jn Handbook of clinical neurology. Viral diseases
(P.J. Vinken, G.W. Bruyn & H.L. Klawans, eds). Elsevier, 383-404.

40. HIRAYAMA N., RAHARIO JusA E., AENY ROCHMAN Noor M.,, SAKAKI K. & OGATA M.
(1990). Immune state of dogs injected with rabies vaccines in the West Java, Indonesia.
Jpn. J. vet, Set., 52 (5), 1099-1101.

41. KAEBERLEE M.L. (1958). | Newer tools for the prevention of rabies in domestic animals.
Ann, N.Y. Acad. Sci., 70 (3), 467 477.

42. Kium U., Lazarowicz M., BOMMELI W. & ZUTTER R. (1982). | Potency of two rabies
vaccines in cats as determined by antibody assay and virulent virus challenge. Comp. Immun.
Microbiol. infect. Dis., § (1-3), 227 232.

43. KOUTCHOUKALI M.A., BLANCOU J., CHAPPUIS G., TIXIER G., ELoir M., GANIERE J.P.,
CHANTAL J., SIMON S., BERTHIER A, & TOMA B. (1985). Réponse sérologique du chien
aprés primovaccination antirabique a l’aide de vaccins adjuvés ou non. Ann. Rech. vét.,
16, 345-349,

44, LAWSON K.F, & CRAWLEY J.F. (1972). - The ERA strain of rabies vaccine. Rev. can.
Méd. comp., 36, 339-344.

45. LAZAROWICZ M., KIHM V., BOMMEL] W. & ZuTTeR R. (1982). Potency testing of

inactivated rabies vaccines in mice, dogs and cats. Comp. Immun. Microbiol. infect. Dis.,
5 Gi 3), 233-235.

46, Merry D.L., BRowN A.L. & BECKENHAUER W.H. (1970). Subcutaneous vs.
intramuscular inoculation of dogs. Ver. Bull., 40, 190.

47. MERRY D.L. & KoLar J.R. (1984). A comparative study of four :abies vaccines. Vet.
Med. small Anim. Clin., 79 (5), 661 664.

48. MurPHy A.F., BELL F.J., BAUER S.D., GARDNER J.J., MoorB G.J., HARRISON A.K. &
CoE E.J. (1980). Experimental chionic-1abies in the cat. 43 (3), 231-241.

49. NATHANSON N. & GONZALES SCARANO F. (1991). Immune tesponse to rabies virus.
Jn The natural history of rabies, 2nd Ed. (G. Bae, ed.). CRC Press, 145-161.

 

 
LA
Nw

33.

54.

ws
a)

57.

58.

59.

60

61.

foe

62.

63.

64,

65.

66.

67.

759

. PRAVE M. (1985). Mesures conservatoires légales appliquées aux animau contaminés

de rage en France. Bilan aprés 8 ans (1976 1984). Jn Pasteur et la rage (R. Rosset, ed.).
Infos tech. Serv. vét., 92-95, 2648-2698.

. PRECAUSTA P. (1972), Vaccin antirabique inactivé A usage vétérinaire préparé a partir

de culture cellulaire. Symp. Ser. immunobiol. Stand., 21, 162-178.

. PRECAUSTA P., SOULEBOT J.P., BUGAND M., Brun A. & CHappuis G. (1982).

Modalités de production et immunité conférée par un vaccin antirabique inactivé provenant
de culture cellulaire. Comp. Immun, Microbiol. infect. Dis., 5, 217 226.

PRECAUSTA P., SOULEBOT J.P., CHAPPUIS G., BRUN A., BUGAND M. & PETERMANN M.G,
(1985). NiL cell inactivated tissue culture vaccine against rabies. Immunisation of
Carnivores. Jn Rabies in the tropics (E. Kuwert, C. Mérieua, H. Koprowski & K. Bogel,
eds). Springer Verlag, Berlin, 227 240.

ROSATTE R.C, & GUNSON J.R. (1984). Presence of neutializing antibodies to rabies
virus in striped shunks from areas free of skunk rabies in Alberta. J. Mild/. Dis. , 20 (3),
171 176.

. SASAKI D.M. & GoocH J.M. (1983). Cost effectiveness of Hawaii’s anti rabies

quarantine program. Hawaii med. J., 42, 157-160.

. SASAKI] D.M. & Goocu J.M. (1992), Rabies serosurvey of quarantine pets and

mongooses. Report presented to the 16th State Legislature, 75 pp.

SCHMIDT R.C. & SikES R.K. (1968). Immunisation of foxes with inactivated virus rabies
vaccine. J. Air, ver, Res., 29 (9), 1843-1849.

SEKINE N. & YOSHINO K. (1974). Inhibitors against rabies virus present in normal rabbit
sera. Aich. ges. Virusforsch., 45, 89 98.

SHARPEE R.L., NELSON L.O. & BECKENHAUER W.H. (1985). — Inactivated tissue culture
rabies vaccine with three years immunogenicity in dogs and cats. J Rabies in the tropics
(E. Kuwert, C. Mérieux, H. Koprowski & K. Bogel, eds). Springer Verlag, Berlin, 262 273.
SIKES R.K. (1971). Evaluation of canine rabies vaccine. J Rabies (Y. Nagano & F.M.
Davenport, eds). University Park Press, Baltimore, London & Tokyo, 343 361.

Sixcs R.K., PEAcock G.V., ACHA P.L., ARKO R.J. & Dierxs R. (1971). Rabies
vaccines: duration of immunity. Study in dogs. J. Aim. vet. med. Ass., 1491 1499.
SMITH J.S., YAGER P.A. & BAER G.M. (1973). A rapid reproductible test for
determining rabies neutralizing antibody. Bull. Wid Hith Org., 48, 535 541.

SOULLBOT J.P., STELLMIANN CH, BORNAREL P., PETERMANN H.G., LANG R. &
BRANCHE R. (1970). Influence de Ja voie d’inoculation des vaccins antirabiques chez
le chien. Bull. Soc. Sci. vét. méd., 72, 409 417.

SOULEBOT J.P., BRUN A., CHAPPUIS G., GUIJLLEMIN F., PETERMANN H.G.,
PRECAUSTA P. & TERRE J. (1981). | Experimental rabies in cats: immune response and
persistence of Immunity. Cornell Vet., 71 (3), 311-325.

TEEPSUMETHANON W., POLSUWAN C., LUMLERTDAECHA B., KHAWPLOD P.,
HEMACHUDHA T., CHUTIVONSGE S., WILDE H., CHIEWBA\MRUNGKIAT M. &
PHANUPHAK P. (1991). Immune response to rabies vaccine in Thay dogs: a piehminary
report. Vaccine, 9, 627 630.

THRAENART O., RAMAKRISHNAN K., JAGER O. & Marcus I. (1989). Antibody
induction determined by the mouse neutralization test, rapid fluorescent focus inhibition
test, and Essen enzyme linked immunoadsol bent assay is corielated. J Progress in Rabies
Control (O. Thraenart, H. Koprowshi, K. Bogel & P. Sureau, eds). Wells Medical, 384-402.
TIERKEL E.S., Koprowsar H., BLACK J. & GORRIE R.H. (1949). Preliminas y
observations im the comparative prophylactic vaccmation of dogs against rabies with hving
virus vaccines and phenolized vaccine. J. Am. vet. Res., 10, 361.

 

 
Case 1:20-cv-04248-FB-RLM Document 4-5 Filed 09/11/20 Page 79 of 79 PagelD #: 136

760

68. TOMA B., KOUTCHOUKALI M.A., BLANCoU J., CHAPPUIS G., TIXIER G. & ELOIT M,
(1985). | Vaccination of dogs against rabies. Comparison of serological responses one
year after intradermal or subcutaneous vaccination. /n Rabies in the tropics (E. Kuwert,
C. Mérieux, H. Koprowski & K. Bégel, eds). Springer Verlag, Berlin, 255-261.

69. TOMA B., KOUTCHOUKALI M.A., BLANCOU J., ELOIT M., GANIERE J.P. & CHANTAL J.
(1987). — Vaccination antirabique du chien : réponse sérologique comparée un an aprés
premier rappel a l’aide de vaccin contenant un adjuvant. Rev. Méd. vér., 138, 905 911.

70. TSIANG H., BLANcou J, & LAGRANGE P.H. (1981). BCG modulation of delayed type
hepersensitivity, humoral response and acquired resistance after rabies vaccination. Arch.
Virol., 69, 167 176.

71. WANDELER A., WACHENDORFER G., FORSTER U., KREKEL H., MULLER J. & STECK F.
(1974). | Rabies in wild carnivores in Central Europe. Zentbi. VetMed., B, 21, 757-764.

72. WHETSONE C.A., BUNN T.O., EMMONS R.W. & WIKkTOR T.J. (1984). Use of
monoclonal antibodies to confirm vaccine induced rabies in ten dogs, two cats and one
fox. J, Am, vet. med, Ass., 185, 285.

73, WIKTOR T.J. (1978). Cell mediated immunity and post exposure protection from rabies
by inactivated vaccines of tissue culture origin. Dev. biol. Stand., 40, 255-264.

74, WILSNACK R.E. & PARKER R.I. (1966). Pathogenesis of skunk rabies virus: rabies
inhibiting substance as related to rabies diagnosis. J. Am. vet. Res., 27 (116), 39-43.

75. YASMUTH C., NELSON K.E., LAIMA T., SUPAWADEE J. & THAIYANANT P. (1983),
Prevalence of abortive canine rabies in Chiang Mai, Thailand. J. med. Ass. Thai., 66,
169-175,

 

 
